


LOAN AND AIRCRAFT SECURITY AGREEMENT (S/N 9245)
THIS LOAN AND AIRCRAFT SECURITY AGREEMENT (S/N 9245) (together with all Addenda,
Riders and Annexes hereto, this “Agreement”) is dated as of August 7, 2013 (the
“Closing Date”), by and between WWE JET SERVICES, INC. (“Borrower”), and RBS
ASSET FINANCE, INC. (“Lender”) Definitions for capitalized and certain other
terms used but not otherwise defined in this Agreement and certain rules of
Interpretation are provided in Annex A attached hereto.
In consideration of the mutual agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
SECTION 1.TERMS OF LOAN. Subject to the terms and conditions of this Agreement,
including the satisfaction of all of the conditions precedent specified in the
Closing Terms Addendum (the “CTA”) attached to and made a part of this
Agreement, Lender agrees to make a loan to Borrower in the principal amount set
forth in Annex B attached hereto and made a part hereof (the “Loan”). Borrower
shall use the proceeds of the Loan to finance or refinance the costs of the
acquisition of the Aircraft and to pay for Lender approved refurbishment and
upgrades to the Aircraft. The Borrower’s obligation to repay the Loan shall be
evidenced by one or more promissory notes dated on and/or after the Closing
Date, payable by Borrower to the order of Lender in the original principal
amount of the Loan (the “Note”). The Loan shall bear interest and be repaid (and
to the extent so permitted or required, prepaid) by Borrower at the times, in
the manner, and subject to the terms and conditions set forth in the Note and,
if applicable, herein.
SECTION 2.    SECURITY INTEREST. As collateral security for the prompt and
complete payment and performance as and when due of all of the Obligations, and
in order to induce Lender to enter into this Agreement and make the Loan to
Borrower in accordance with the terms hereof, Borrower hereby grants, pledges
and assigns to Lender a first priority security interest, collateral assignment,
international interest, and security assignment in, against, under and with
respect to (the “Lender’s Lien”) all of Borrower’s right, title and interest in,
to and under all of the following collateral, whether now existing or hereafter
acquired (collectively, the “Collateral”): (i) the Aircraft, including the
Airframe, the Engines, each of the APU and Parts, and the Records; (ii) the
Registration Certificate; (iii) any and all present and future Third Party
Agreements; (iv) any and all other associated rights secured by or associated
with the Airframe or the Engines, together with any related international
interests and prospective international interests; (v) any collateral described
in the other Loan Documents (including in any Operating Consent); and (vi) all
proceeds of the foregoing. By way of clarification and not limitation, the
foregoing grant of the Lender’s Lien shall include, as applicable (and in each
case, being validly registered and having first priority), an international
interest in the Airframe and in each Engine. By accepting the foregoing grant,
Lender is not assuming, nor shall it be responsible for, any obligations,
liabilities or duties of any kind whatsoever of Borrower or of any other Person
relating to the Collateral. Borrower agrees that it shall perform and procure
performance in accordance with any Third Party Agreement or other agreement or
instrument giving rise to any associated rights that are or may become subjected
to the Lender’s Lien.
SECTION 3.    REPRESENTATIONS AND WARRANTIES. In order to induce Lender to enter
into this Agreement and to make the Loan herein provided for, Borrower
represents, warrants and covenants to Lender that:
(a)    (i) Borrower (A) is and shall remain duly qualified to do business in
each jurisdiction in which the conduct of its business or the ownership or
operation of its assets requires such qualification, including the jurisdiction
of the Primary Hangar Location and wherever any of the Collateral may become
located, except where the failure to so qualify is not likely to result in a
material adverse affect on the Borrower or any of the Collateral; (B) has and
shall continue to have the necessary authority and power to own and operate the
Aircraft and its other assets and to transact the business in which it is
engaged; (C) is and shall remain a “citizen of the United States” within the
meaning of the Transportation Code; and (D) has and shall continue to have the
form of business organization set forth in Annex B hereto and is and will remain
duly organized, validly existing and in good standing under the laws of the
state of its organization set forth in Annex B hereto, its federal tax
identification number is as set forth in Annex B hereto, and its state-issued
organizational identification number (if any), chief executive office and
principal place of business address are and shall remain all as set forth on
Annex B hereto; and (ii) its name as shown in the preamble of this Agreement is
its exact legal name as shown on its charter, by-laws, articles of organization
or operating agreement, as applicable, each as amended as of the Closing Date;
(b)    (i) The execution and delivery by each Borrower Party of, and performance
of its obligations under and with respect to, each of the Loan Documents
(including by borrowing the amounts constituting the Loan, granting the Lender’s

 

--------------------------------------------------------------------------------

(LOAN AGREEMENT (S/N 9245)

Lien against the Aircraft and other Collateral and participating in the other
transactions contemplated herein and therein), (A) have been duly authorized by
all necessary action on the part of such Borrower Party consistent with its form
of organization, (B) do not contravene or constitute a default under any
Applicable Law, any of such Borrower Party’s Organizational Documents, or any
agreement, indenture, or other instrument to which Borrower is a party or by
which it may be bound, (C) do not require the approval of or notice to (1) any
Governmental Authority, except for the filings and registrations specified in
the CTA, all of which shall have been duly effected prior to or concurrently
with Lender making the Loan, or (2) any other party (including any trustees or
holders of indebtedness), and (D) will not result in the creation or imposition
of any Lien on any of the assets of such Borrower Party other than the Lender’s
Lien created hereby and by the other Loan Documents with respect to the
Collateral; (ii) each of the Transaction Documents referenced in the CTA has
been duly executed and delivered by an authorized representative of each of the
Transaction Parties, and constitutes the legal, valid and binding obligation of
each of the other Transaction Parties thereto, enforceable against each of them
in accordance with the respective terms of such Transaction Documents
(including, without limitation, the grant of the Lender’s Lien), except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditor’s
rights generally; and (iii) without limiting the foregoing, upon Lender’s
advancing the Loan on the Closing Date, (A) Borrower will have satisfied or
complied with all conditions precedent and requirements as set forth in the Loan
Documents required to have been satisfied or complied with concurrently with or
prior to such advance (except for any conditions precedent that are expressly
waived by Lender) and (B) no Default or Event of Default shall be then existing;
(c)    there are no proceedings pending or, so far as the officers, managers, or
members of Borrower know, threatened against or affecting any Borrower Party or
any of its property before any Governmental Authority that could impair
Borrower’s title to the Aircraft or any of the other Collateral, or that, if
decided adversely, could materially affect the financial condition or operations
of any Borrower Party or its ability to perform its obligations under any of the
Loan Documents;
(d)    (i) Borrower has, and shall continue to have, good and marketable title
to the Collateral, free and clear of Liens, except Permitted Liens; (ii) the
Lender’s Lien in the Airframe, the Engines and the other Collateral is and shall
remain validly created and perfected, and has and shall continue to have first
priority over any other Liens pursuant to all Applicable Laws; and (iii) all
filings, recordings, registrations or other actions necessary or desirable in
order to vest such title in Borrower, and establish, perfect and give first
priority to Lender’s Lien and other rights and interests in, against or with
respect to the Collateral, have been duly effected, and all Impositions in
connection therewith have been duly paid;
(e)    without limiting any of the other representations and warranties in this
Agreement, for the purposes of the Cape Town Convention, the Registration
Requirements and any other Applicable Law, (i) concurrently with Lender’s making
the Loan, and at all times thereafter so long as any Obligation is due to
Lender, (A) Borrower and (if a lessee) any Interested Third Party shall be
situated in the United States of America (which is a contracting state), and (B)
Borrower shall (1) complete and file all Registration Filings, and take all
other actions which may be necessary, so as to cause the Aircraft to be validly
registered in Borrower’s name on the Registry in accordance with the
Registration Requirements, (2) neither register nor permit or suffer the
registration of the Aircraft under the laws of any other country, (3) cause to
be placed on board, and neither operate nor permit or suffer the operation of
the Aircraft without then having on board, a currently effective and otherwise
valid Registration Certificate, and (4) fully and timely comply with any and all
of the other Registration Requirements relating to the Aircraft, including any
of the same requiring the destruction or return of a replaced Registration
Certificate; (ii) with respect to any of the Transaction Documents relating to
the Airframe or Engine, each of the respective parties thereto shall have the
power to dispose of the Airframe and Engine, as contemplated therein by way of
the relevant Transaction Document, and (iii) the Purchase Documents qualify as a
“contract of sale”, and (if constituting a lease) any Permitted Third Party
Agreement and the Loan Documents are and shall remain effective to constitute
international interests in the Airframe and Engine and security assignments of
the related associated rights and transfer of the related international
interests, as contemplated therein, and each such Registerable Interest shall be
and remain effective against third parties upon registration at the
International Registry, without any further filings or registrations (except as
contemplated in the Loan Documents);
(f)    (i) all financial statements of each Borrower Party, copies of which have
been heretofore delivered to Lender, are complete and correct, have been
prepared in accordance with GAAP and present fairly the financial position of
such Borrower Party as at the date thereof and the results of its operations for
the period ended on said date and there has been no material adverse change in
the financial condition, business or operations of such Borrower Party since the
date thereof; and (ii) each Borrower Party has filed all Federal, state and
local income tax returns that are required to be filed and has paid all taxes as
shown on said returns and all assessments received by it to the extent that such
taxes and assessments have become due, and Borrower does not have any knowledge
of any actual or proposed deficiency or additional assessment in connection
therewith; and

 
2

 




--------------------------------------------------------------------------------

(LOAN AGREEMENT (S/N 9245)

(g)    (i) the Aircraft (A) has been delivered to Borrower, is in Borrower’s
possession and is, as of the Closing Date, unconditionally, irrevocably and
fully accepted by Borrower, (B) has been inspected by Borrower to its complete
satisfaction and, without limiting the foregoing, (1) has been found to be in
good working order, repair and condition and fully equipped to operate for its
intended purpose, and (2) is in conformity with the requirements of the Purchase
Agreement and the Applicable Standards, (C) is currently certified under
existing FAA rules and regulations and any other Applicable Laws and is
airworthy in all respects, and (D) is and will remain primarily hangared at the
Primary Hangar Location; and (ii) without limiting the foregoing, (A) solely as
between Lender and Borrower (and without prejudicing Borrower’s rights against
Supplier or any other third party, which rights are not being disclaimed
hereby), Borrower has no pending claims and has no knowledge of any facts upon
which a future claim may be based, against any prior owner, the seller,
manufacturer or supplier of the Aircraft or any of the other Collateral, for
breach of warranty or otherwise, and (B) all of the information contained in
Annex C, including the registration number of the Aircraft, and the serial
numbers, manufacturer and model numbers of the Airframe, Engines, and APU, are
true and accurate in all respects.
SECTION 4.    COVENANTS. Borrower covenants and agrees that from and after the
Closing Date and so long as any of the Obligations are outstanding:
4.1    Notices; Financial Information; and Further Assurances. Borrower will, at
its sole expense:
(a)    promptly give written notice to Lender of (i) the occurrence of any
Default or Event of Default; (ii) the occurrence of any Event of Loss or event
of which Borrower may be aware that could become an Event of Loss; (iii) the
commencement of any material litigation or proceedings affecting Borrower or any
material litigation or proceedings affecting the Aircraft or any of the other
Collateral, or the ability of Borrower to comply with its obligations under the
Loan Documents; and (iv) any dispute between Borrower or any Interested Third
Party and any Governmental Authority or other party that involves the Aircraft
or any of the other Collateral or that might materially interfere with the
normal business operations of Borrower;
(b)    with respect to itself, deliver to Lender, (i) as soon as practicable but
in no event later than 90 days after the closing of each fiscal year of such
Person, complete financial statements of such Person, prepared in accordance
with GAAP and certified (subject to normal year-end adjustments) by Borrower’s
chief financial officer, provided, however, that Borrower shall be deemed to
have complied with the foregoing requirement if such entity files Form 10-K with
the Securities and Exchange Commission that is publicly available within the
time frame set forth above, and all such financial statements or Form 10-K shall
fairly present financial condition and the results of operations of the
respective Person as of the date of and for the period covered by such
statements; and (ii) cause any such Guarantor to comply with the financial
reporting requirements set forth in its Guaranty and promptly furnish to Lender
any such financial and other information regarding the Borrower or such
Guarantor or any of its affiliates as Lender may from time to time reasonably
request; and
(c)    promptly execute and deliver to Lender such further instruments, UCC and
FAA filings (including an IDERA) and other documents, make, cause to be made or
consent to all registrations (including any discharges and subordinations, or as
to the actual sale of, and any international interest in, the Engines) with the
International Registry, and take such further action, as Lender may from time to
time reasonably request in order to further carry out the intent and purpose of
the Loan Documents and to establish, protect and enforce the rights, interests,
remedies and Liens (including the first priority thereof) created in favor of
Lender thereby.
4.2    General Obligations. (a) Borrower agrees that it shall (i) duly observe
and conform to all requirements of Applicable Law relating to the conduct of its
business or the Aircraft, except where the failure to so observe or conform is
not likely to result in a material adverse effect on the Borrower or any of the
Collateral, (ii) remain a “citizen of the United States” within the meaning of
the Transportation Code, (iii) obtain and keep in full force and effect (A) all
rights, franchises, licenses and permits that are necessary to the proper
conduct of its business, and (B) all approvals by any Governmental Authority
required with respect to the performance of its obligations under the Loan
Documents and the operation of the Aircraft and its business, (iv) cause the
Aircraft to remain primarily hangared at the Primary Hangar Location, and
(v) pay and perform all of its obligations and liabilities when due (except for
any liabilities or obligations being contested in good faith by appropriate
proceedings). (b) Borrower agrees that (i) it shall not change its presently
existing legal name or its form or state of organization on or after the date of
this Agreement, without Lender’s prior written consent, (ii) if its presently
existing state organizational identification number changes, or if Borrower
currently has no such state organizational number but is subsequently issued
such a number, on or at any time after the date of this Agreement, Borrower
shall immediately notify Lender thereof, (iii) it shall not change the presently
existing mailing, chief executive office and/or principal place of business
address on or after

 
3

 




--------------------------------------------------------------------------------

(LOAN AGREEMENT (S/N 9245)

the date of this Agreement without giving Lender thirty (30) days’ prior written
notice of the same, and (iv) without limiting any of the other conditions set
forth in sub-clauses (i), (ii) and (iii), Borrower shall not make any of the
changes described therein without first complying with all of the other
applicable provisions hereof.
4.3    Taxes. (a) Borrower will file with all appropriate taxing authorities all
Federal, state and local income tax returns that are required to be filed and
all registrations, declarations, returns and other documentation with respect to
any personal property taxes (or any other taxes in the nature of or imposed in
lieu of property taxes) due or to become due with respect to the Aircraft or any
of the other Collateral. (b) Borrower will (i) pay on or before the date when
due all taxes as shown on said returns and all taxes assessed, billed or
otherwise payable with respect to the Aircraft or the other Collateral directly
to the appropriate taxing authorities; and (ii) pay when due all license and/or
registration or filing fees, assessments, governmental charges and sales, use,
property, excise, privilege, value added and other taxes (including any related
interest or penalties) or other charges or fees now or hereafter imposed by any
governmental body or agency upon Borrower or the Aircraft or any of the other
Collateral, with respect to the landing, airport use, manufacturing, ordering,
shipment, purchase, ownership, delivery, installation, leasing, chartering,
operation, possession, use or disposition of the Aircraft or any of the other
Collateral, or any interest therein (the items referred to in (i) and (ii) above
being referred to herein collectively, as “Impositions”), other than any such
Impositions that are being contested in good faith by appropriate proceedings.
4.4    No Disposition of Collateral or Liens; Title and Security Interest.
(a)    Borrower shall not sell, assign, enter into any Third Party Agreement,
convey, mortgage, exchange or otherwise transfer or relinquish possession of
(including by any seizure or other taking by any foreign or domestic
governmental authority) or dispose of the Airframe or Engines, any Part, any
related associated rights, international interests or prospective international
interests, any proceeds or any of the other Collateral, or attempt or offer to
do, or suffer or permit any of the foregoing. Borrower shall be permitted,
however, to deliver possession of the Airframe, the Engines, or any APU or Part
to another Person for testing, service, repair, maintenance, overhaul,
alteration or modification, and to enter into Permitted Third Party Agreements,
in each case, if and to the extent consistent with the provisions of the Loan
Documents. Borrower will warrant and defend its good and marketable title to the
Airframe, the Engines and the other Collateral, and the validity, perfection and
first priority of Lender’s Lien in the Collateral, against all other Liens,
claims and demands whatsoever, except Permitted Liens; and without limiting the
foregoing, Borrower will (i) not create, assume or suffer to exist any Liens on
or with respect to the Airframe, the Engines, or any of the other Collateral, or
Borrower’s interest therein (other than Permitted Liens); and (ii) promptly take
such action as directed by Lender to duly discharge any such unpermitted Liens.
(b)    Notwithstanding the limitations set forth in Section 4.4(a), so long as
no Default or Event of Default is then existing, Borrower may enter into and
remain a party to Third Party Agreements, in each such case, subject to the
satisfaction of, and compliance by Borrower and each Interested Third Party
with, all of the following throughout the term of such arrangement: (i) Each
such Interested Third Party shall (A) be and remain solvent, (unless an
individual) organized under the laws of a state within the United States, and
satisfy any requirements of Applicable Law and other applicable due diligence
standards employed by Lender; and (B) if engaged by Borrower as a manager, while
so engaged, (1) have a recognized favorable reputation as a manager, as the case
may be, of aircraft similar to the Aircraft, (2) be providing management
services for other aircraft owners similar to the contemplated services.
(ii) Any operation of the Aircraft pursuant to any such Third Party Agreement
shall be limited to (A) if by Borrower, any time sharing agreements (as defined
in Section 91.501(c)(1)) complying with Part 91 of the FARs and all other
Applicable Standards, (B) if such Third Party Agreement is a “dry lease” by
Borrower, as lessor, to an Affiliate or other Interested Third Party permitted
pursuant hereto, as lessee, operation by such lessee complying with (1) Part 91
and any other applicable provision of the FARs, and all other Applicable
Standards, and (2) the provisions as of the Loan Documents pertinent to the
operation of the Aircraft (whether by Borrower or any permitted Interested Third
Party). (iii) The related Third Party Agreement shall (A) be and remain (as
acknowledged therein), subject and subordinate to Lender’s Lien in and with
respect to the Collateral, and Lender’s rights and remedies under the Loan
Documents, (B) not convey any Lien on, or other property interest in or against
the Airframe, the Engines or any of the other Collateral, except for a Permitted
Lien (but, without giving effect to clause (a) of the definition of such term),
(C) not permit any further disposition of or unpermitted Lien against the
Aircraft or any of the other Collateral by any of the Interested Parties thereto
or any other Person, or any change in registration or unpermitted change in
hangaring of the Aircraft, (D) not contain provisions that are inconsistent
with, the or cause Borrower to breach any of its representations, warranties or
agreements under, any of the Loan Documents, (E) be in conformity with all
requirements of the FARs and other Applicable Laws, and (F) otherwise conform to
any related Operating Consent. (iv) Borrower shall have specified such Third
Party Agreement on Annex B, or have given Lender at least thirty (30) Business
Days’ prior written notice of its intention to enter into such Third Party
Agreement; and complied with, and at all times thereafter remain in compliance
with, any related requirements by Lender, including (A) causing

 
4

 




--------------------------------------------------------------------------------

(LOAN AGREEMENT (S/N 9245)

Lender to be covered by the Required Coverages (which, may be maintained by an
Interested Third Party, if conforming to the requirements of the Loan
Documents), and entering into or delivering, or causing to be entered into and
delivered, an Operating Consent, together with all such other documents, filings
and assurances, making or causing to be made such filings and registrations, and
taking or causing to be taken all such other actions, in each case as may be
required by Lender and (B) paying or reimbursing Lender for any related costs or
expenses. (v) Lender shall have the right, but not the obligation, to require
reasonable evidence that any Interested Third Party satisfies the requirements
provided herein, and review any such Third Party Agreement, as from time to time
supplemented and amended, to determine its conformity with the provisions of the
Loan Documents, but without assuming any responsibility with respect thereto.
(vi) Borrower shall neither make, nor permit to be made, any filing or
registration with respect to any Permitted Third Party Agreement, unless
required by Applicable Law or so directed by Lender pursuant to Section 5.2 or
otherwise.
(c)    With respect to any Permitted Third Party Agreements or other Third Party
Agreements, although certain of the duties and obligations of Borrower under the
Loan Documents may be performed by one or more of the Interested Third Parties,
(i) no such Third Party Agreement shall reduce any of Borrower’s obligations, or
Lender’s rights, under any of the Loan Documents, (ii) all of Borrower’s
obligations under the Loan Documents shall be and remain primary and continue in
full force and effect as the obligations of a principal and not of a guarantor
or surety, and (iii) Lender is not waiving the right to require full and timely
performance of any such obligations in strict accordance with the provisions of
the Loan Documents. By way of clarification and not limitation, with respect to
any provisions of the Loan Documents requiring Borrower to take or refrain from
taking an action relating to the Aircraft or any of the other Collateral, such
provision may also be read to mean that Borrower shall cause the same to be done
in accordance therewith, if at that time the Aircraft or such other Collateral
is not in Borrower’s possession or control.
4.5    Use of Aircraft; Maintenance; Modifications; Security.
(a)Borrower or its permitted lessees will operate the Aircraft under and in
compliance with Part 91 and all other Applicable Standards. Unless otherwise
expressly permitted hereunder, (i) Borrower shall not operate or permit the
Aircraft to be operated for air taxi operations or otherwise under Part 135 of
the FARs; and (ii) Borrower or its permitted lessees shall at all times have,
and maintain, “operational control” of the Aircraft (as such term is then
interpreted by the FAA or such other applicable Governmental Authority), and no
other Person (other than Borrower’s permitted lessees) shall operate the
Aircraft. The Aircraft at all times will be operated by duly qualified pilots
having satisfied all Applicable Standards.
(a)    Borrower may operate the Aircraft worldwide, provided that the Aircraft
(i) shall at all times be based and predominantly used, operated and located in
the continental United States; and (ii) shall not be flown, operated, used or
located in, to or over any such country or area (temporarily or otherwise)
(A) that is excluded from the Required Coverages (or specifically not covered by
such insurance), (B) listed as a sanctioned country by the United States under
http://treasury.gov/about/organizational-structure/offices/Pages/Office-of-Foreign-Assets-Control.aspx,
(C) in any area of recognized hostilities, (D) if as a result thereof, payment
under the Required Coverages could be prohibited under any sanction or embargo
by the United States of America, or (E) in violation of any of the Loan
Documents or any Applicable Standards. Borrower shall adopt, implement and
comply with all security measures required by any Applicable Standards, or as
may then be necessary or appropriate for the protection of the Aircraft (whether
on the ground or in flight) against theft, vandalism, hijacking, destruction,
bombing, terrorism or similar acts.
(b)    Borrower agrees that, with respect to the Airframe, the Engines, each APU
and each Part, Borrower will at its own expense, (i) maintain, inspect, service,
repair, overhaul and test the same in accordance with Applicable Standards;
(ii) make any alterations or modifications that may at any time be required to
comply with Applicable Standards; (iii) and to cause the Aircraft to remain
airworthy; (iv) furnish all required parts, replacements, mechanisms, devices
and servicing so that the condition and operating efficiency thereof will at all
times be no less than its condition and operating efficiency as and when
delivered to Borrower, ordinary wear and tear from proper use alone excepted;
(v) promptly replace all Parts which become worn out, lost, stolen, taken,
destroyed, damaged beyond repair or permanently rendered or declared unfit for
use for any reason whatsoever, or sooner if required by any applicable life
limits or other Applicable Standards; and (vi) maintain in English all Records
in accordance with Applicable Standards. All maintenance procedures shall be
performed by properly trained, licensed, and certified maintenance sources and
personnel utilizing replacement parts approved by the FAA and the manufacturer
of (as applicable) the Airframe, the Engines, or any APU or Part. Without
limiting the foregoing, Borrower shall comply with all mandatory service
bulletins and airworthiness directives by causing compliance to such bulletins
and/or directives to be completed through corrective modification in lieu of
operating manual restrictions.

 
5

 




--------------------------------------------------------------------------------

(LOAN AGREEMENT (S/N 9245)

(c)    Borrower will not make or authorize any improvement, change, addition or
alteration to the Aircraft that will impair the originally intended function or
use of the Aircraft, diminish the value of the Aircraft as it existed
immediately prior thereto, or violate any Applicable Standard. All repairs,
parts, replacements, mechanisms and devices added by Borrower or on its behalf
shall immediately, without further act, become part of the Aircraft and subject
to the Lender’s Lien granted under this Agreement.
4.6    Insurance.
(a)    Borrower agrees to maintain at all times, at its sole cost and expense,
with insurers of recognized reputation and responsibility satisfactory to Lender
(but in no event having an A.M. Best or comparable agency rating of less than
“A-”): (i) (A) comprehensive aircraft liability insurance against bodily injury
or property damage claims including, without limitation, contractual liability,
premises liability, death and property damage liability, public and passenger
legal liability coverage, and sudden accident pollution coverage, in an amount
not less than $200,000,000.00 for 20 or more seats, or if the Aircraft will be
chartered, or $100,000,000.00 for 10 or more seats, or $50,000,000.00 for fewer
than 10 seats for each single occurrence, and (B) personal injury liability in
an amount not less than $25,000,000.00; but, in no event shall the amounts of
coverage required by sub-clauses (A) and (B) be less than the coverage amounts
as may then be required by Applicable Law; (ii) “all-risk” ground, taxiing, and
flight hull insurance on an agreed-value basis, covering the Aircraft, provided
that such insurance shall at all times be in an amount not less than the greater
of (A) the full replacement value of the Aircraft (as determined by Lender), or
(B) the unpaid principal amount of the Note (each such amount re-determined as
of each anniversary of the date hereof for the next succeeding year throughout
the term of this Agreement); and (iii) war risk and allied perils (including
confiscation, appropriation, expropriation, terrorism and hijacking
insurance) in the amounts required in sub-clauses (i) and (ii), as applicable.
(b)    Any policies of insurance carried in accordance with this Section 4.6 and
any policies taken out in substitution or replacement of any such policies shall
(i) be endorsed to name Lender as an additional insured (but without
responsibility for premiums), (ii) provide, with respect to insurance carried in
accordance with Section 4.6(a)(ii) or (a)(iii) above, that any amount payable
thereunder shall be paid directly to Lender as sole loss payee, (iii) provide
for thirty (30) days’ (seven (7) days’ in the case of war, hijacking and allied
perils) prior written notice by such insurer of cancellation, material change,
or non-renewal, (iv) include a severability of interest clause providing that
such policy shall operate in the same manner as if there were a separate policy
covering each insured, (v) waive any right of set-off against Lender, and any
rights of subrogation against Lender, (vi) provide that in respect of the
interests of Lender in such policies, that the insurance shall not be
invalidated by any action or inaction of Borrower or any other Person operating
or in possession of the Aircraft, regardless of any breach or violation of any
warranties, declarations or conditions contained in such policies by or binding
upon Borrower or any other Person operating or in possession of the Aircraft,
and (vii) be primary, not subject to any co-insurance clause and shall be
without right of contribution from any other insurance.
(c)    Borrower shall not self-insure (by deductible, premium adjustment, or
risk retention arrangement of any kind) with respect to any of the risks
required to be insured pursuant to this Section 4.6. Borrower agrees that it
shall obtain and maintain such other insurance coverages, or cause adjustments
to be made to the scope, amount or other aspects of the existing insurance
coverages, promptly upon Lender’s request, as and when Lender reasonably deems
such additional insurance coverages or modifications to be appropriate in light
of any changes in Applicable Law, prudent industry practices, the insurance
market, Borrower’s anticipated use of the Aircraft or other pertinent
circumstances. All of the coverages required herein shall be in full force and
effect worldwide throughout any geographical areas to, in or over which the
Aircraft is operated. All insurance proceeds payable under the requisite
policies shall be payable in U.S. Dollars.
(d)    At least ten (10) days prior to the policy expiration date for any
insurance coverage required by this Section 4.6, Borrower shall furnish to
Lender evidence (having the form and substance consistent with Section 1(f) of
the CTA) of the renewal or replacement of such coverage, complying with the
terms hereof, for a twelve (12) month or greater period commencing from and
after such expiration date.
4.7    Event of Loss; Loaner Engines.
(a)    Upon the occurrence of any Event of Loss with respect to the Aircraft or
the Airframe, Borrower shall notify Lender of any such Event of Loss within five
(5) days of the date thereof. Borrower shall pay the then Outstanding Balance
promptly upon its receipt of insurance proceeds relating to such Event of Loss,
but in no event later than ninety (90) days after the occurrence of such Event
of Loss (irrespective as to whether any or all of such proceeds have been
received).

 
6

 




--------------------------------------------------------------------------------

(LOAN AGREEMENT (S/N 9245)

Upon Lender’s receipt in good and indefeasible funds of all of the amounts
required to be paid pursuant to the preceding sentence (whether by applying
Borrower’s payment of such amounts, or any such insurance proceeds, or both) the
Aircraft shall be released from the Lender’s Lien, and Lender shall remit to
Borrower any such insurance proceeds so received by Lender, to the extent then
remaining.
(b)    Upon an Event of Loss with respect to an Engine or any APU (as
applicable, a “Lost Item”) under circumstances in which there has not occurred
an Event of Loss with respect to the Airframe, Borrower shall, within ninety
(90) days after the occurrence of such Event of Loss, replace such Lost Item,
with a Permitted Replacement. Any engine or auxiliary power unit constituting a
“Permitted Replacement” for a Lost Item shall (i) be of the same make and model
number as the Lost Item, (ii) be free and clear of all Liens and (iii) have a
value, utility and useful life at least equal to, and be in as good an operating
condition as, the Lost Item, assuming such Lost Item was in the condition and
repair required by the terms hereof immediately prior to the occurrence of such
Event of Loss. Borrower, at its own cost and expense, shall (i) furnish Lender
with such documents to evidence such conveyance, (ii) cause the Permitted
Replacement to be subject to the Lender’s Lien under this Agreement, and (iii)
take such other actions as may be required by Lender to cause the Lender’s Lien
therein to be validly created, perfected and have first priority, including as
evidenced on the FAA Registry, the International Registry, and any other
recording office. Each such Permitted Replacement shall, after such conveyance,
be deemed an “Engine” or “APU” (as defined herein), as applicable, and shall be
deemed part of the same Aircraft as was the Lost Item replaced thereby.
(c)    In the event an Engine is damaged and is being repaired, or is being
inspected or overhauled, Borrower, at its option, may temporarily substitute
another engine during the period of such repair or overhaul, so long as such
engine is of the same make and model as the Engine being repaired or overhauled,
is free and clear of any Lien that might impair Lender’s rights or interests in
the Airframe and is maintained in accordance herewith (any such substitute
engine being hereinafter referred to as a “Loaner Engine”). Borrower shall (i)
cause such Loaner Engine to be installed and removed, as applicable, by a
maintenance facility certified by the FAA and manufacturer with respect to the
Aircraft, and (ii) cause the repaired or overhauled original Engine to be
reinstalled on the Airframe promptly upon completion of the repair or overhaul,
but in no event later than the earlier of ninety (90) days after removal or the
occurrence of an Event of Default.
(d)    So long as no Default or Event of Default has occurred and is continuing,
and no Event of Loss with respect to the Aircraft has occurred, any loss or
damage proceeds of the Required Coverages received by Lender shall be released
by Lender to Borrower to reimburse Borrower for paying the costs actually
incurred with respect to repairs made to the Aircraft so as to restore it to the
condition required by this Agreement, or for the purchase of a Permitted
Replacement pursuant to Section 4.7(b), or if a Default or Event of Default has
occurred and is continuing or an Event of Loss with respect to the Aircraft has
occurred, shall be disbursed by Lender as otherwise required by this Agreement.
SECTION 5.    POWER OF ATTORNEY; REGISTRATION; INSPECTION.
5.1    UCCs, Registrations, Etc.; Lender as Attorney-in-Fact. Borrower hereby
irrevocably: (a) authorizes Lender to prepare and file any UCC financing
statements, amendments, continuations, terminations, assignments and other
filings, or take such other actions for the purpose of perfecting, affording
first and exclusive priority to or otherwise relating to the Lender’s Lien under
any of the Loan Documents; (b) consents to, and authorizes its professional user
entity to consent to, the registration of each Registerable Interest requested
by Lender or its Assignee, or otherwise required by the provisions of this
Agreement or any of the other Loan Documents, including any subordination,
amendment, assignment, discharge or undertaking permitted by the Cape Town
Convention with respect thereto; and (c) constitutes and appoints Lender
(including any Person acting on Lender’s behalf), as its true and lawful
attorney-in-fact with full power and authority in the place and stead of
Borrower and in the name of Borrower or in its own name, for the purpose of
carrying out the terms of this Agreement; which authority shall include the
following undertakings that may be exercisable by Lender in its sole discretion
at any time, and from time to time, if an Event of Default is then existing: (i)
in Borrower’s name, file and/or record, such further instruments, filings and
other documents, make, cause to be made and/or consent to all registrations with
the International Registry, and take such further action, to establish and
protect Lender’s rights, interests and remedies created, or intended to be
created, pursuant to the Loan Documents; (ii) endorse Borrower’s name on any
checks, notes, drafts or any other payments or instruments, or set off, apply,
or take such other actions with respect to any funds relating to the Collateral
that come into Lender’s possession or control; and (iii) settle, adjust, receive
payment and make claim or proof of loss, and take such other actions relating to
the Required Coverages. This appointment is coupled with an interest, is
irrevocable and shall terminate only upon indefeasible payment and performance
in full of all of the Obligations. The powers conferred on Lender hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Lender shall be accountable only for
amounts that it actually receives in good and indefeasible funds as a result of
the exercise of

 
7

 




--------------------------------------------------------------------------------

(LOAN AGREEMENT (S/N 9245)

such powers and neither it nor any of its officers, directors, employees or
agents shall be responsible to Borrower for any act or failure to act. Without
limiting the foregoing, Borrower agrees that within five (5) Business Days of
Lender’s request, Borrower will enter into an irrevocable power-of-attorney
authorizing Aviation Counsel or Lender’s other designee as Borrower’s
professional user entity and administrator for the purpose of discharging any
Registerable Interests as and when directed to do so by Lender in connection
with its exercise of its rights and remedies under the Loan Documents.
5.2    Registration. Without limiting any of the other provisions of this
Agreement, Borrower agrees as follows: (a) Borrower shall: (i) notify the
Registry (with a copy to Lender) of any change of Borrower’s address, and any
other information, as and when required by the Registration Requirements;
(ii) provide to Lender (A) notice of the next scheduled Registration Expiration
Date at least one hundred twenty (120) days, but no more than one hundred eighty
(180) days, prior to such date, (B) concurrently with Borrower’s making any
Registration Filings, evidence thereof, and (C) immediately upon Borrower’s
receipt thereof, a copy of each replacement Registration Certificate and any and
all related notices from the Registry; and (iii) at least ninety (90) days prior
to the Registration Expiration Date, cause a valid replacement Registration
Certificate to be issued with respect to and placed on board the Aircraft, and
certify the same to Lender (with a copy of such Registration Certificate)
verifying that the Aircraft is properly registered with the Registry; (b) if
Borrower shall fail to fully and timely comply with any of the provisions of
this Section 5.2, or if any Default or Event of Default is then existing, (i)
Lender may take or require that Borrower take, all such actions as Lender may
then deem appropriate in its sole discretion for the purposes hereof, including
by (A) requiring that Borrower (1) engage Lender’s aviation counsel for the
purpose of completing and filing the Registration Filings, or (2) if not
previously provided to Lender, execute and deliver to Lender a Registration POA,
which if not already filed may be filed with the FAA, and (B) completing and
filing any such Registration Filings; (ii) Borrower shall execute and deliver
any additional power of attorney or other similar document, and provide all such
other cooperation, requested by Lender in furtherance of its rights hereunder;
and (iii) Borrower hereby authorizes Lender or Lender’s aviation counsel to take
all of the actions contemplated herein, in each such case, without Lender having
any obligation or liability with respect thereto; and all related Claims shall
be subject to the indemnification and other provisions of Section 8.2(b) of this
Agreement; (c) if at any time the operation of the Aircraft shall no longer be
authorized by the Registration Requirements, Borrower shall (i) immediately
cause the Aircraft to be grounded and stored at a facility pursuant to an
appropriate storage program, and insured under appropriate ground hull and
liability coverages in amounts and with insurers reasonably satisfactory to
Lender, and otherwise in full compliance with all related FARs and any other
Applicable Standards, and (ii) cause related adjustments to be made to the
Required Coverages, as and to the extent required by Lender (except that Lender
shall retain all rights and remedies available with respect to any related
Default or Event of Default, irrespective of Borrower’s compliance with this
sub-clause (c)(i)); and (d) pay or reimburse Lender upon its demand for all
related fees, charges, taxes, penalties, fines or other amounts.
5.3    Inspection. Lender or its authorized representatives shall have the
right, but not the duty, to inspect the Aircraft, any part thereof and/or the
Records, at its own cost during regular business hours, wherever located, upon
reasonable prior notice to Borrower and at Lender’s cost, it being understood
that no such inspection shall interfere with the regularly scheduled use of the
Aircraft; except that after the occurrence and during the continuance of a
Default or an Event of Default, such inspection may be conducted at any time
without prior notice and at Borrower’s sole expense, and it shall pay Lender
promptly upon demand any inspection costs incurred by Lender. Upon the request
of Lender, Borrower shall promptly confirm to Lender the location of the
Aircraft or any of the other Collateral.
SECTION 6.    EVENTS OF DEFAULT. The term “Event of Default”, wherever used
herein, shall mean:
(a)    any failure by Borrower to pay any Obligation when due and payable
(whether at the stated maturity, by acceleration, upon demand or otherwise), and
such failure continues for a period of five (5) calendar days; or
(b)    (i) any of the Required Coverages are not kept in full force and effect,
or a breach or violation shall exist with respect to any provisions thereof; or
the Aircraft is operated in a manner, at a time or in or over or located at a
place with respect to which such Required Coverages shall not be in effect;
(ii) Borrower shall fail to cause the Airframe or the Engines to be used,
operated, maintained or otherwise kept in a condition so as to be in compliance
with all Applicable Laws; or (iii) any Borrower Party shall fail to comply with
(A) any financial covenants as and to the extent set forth or incorporated in
any Guaranty or in any of the other Loan Documents or (B) any provision of any
of the Loan Documents either (1) restricting Liens and other dispositions
relating to either the Collateral or any rights or obligations under any of the
Transaction Documents (including Section 4.4 hereof), or (2) pertaining to the
Registration Requirements (including Sections 3(e) and 5.2 hereof); or

 
8

 




--------------------------------------------------------------------------------

(LOAN AGREEMENT (S/N 9245)

(c)    with respect to any Borrower Party, any default or an event of default
(however defined) shall have occurred under any loan or lease from, or guaranty
or other financing obligation to, Lender or any of its affiliates which is in
excess of ten million dollars ($10,000,000.00), and such default shall continue
beyond any applicable grace or cure periods,
(d)     with respect to any Borrower Party, any default or an event of default
(however defined) shall have occurred under any other loan or lease from, or
guaranty or other financing obligation to, any Person not affiliated with Lender
the amount of which, whether accelerated or otherwise, is in excess of ten
million dollars ($10,000,000.00), and in each such case the applicable grace
period for curing such default or event of default shall have expired; or
(e)    any representation or warranty of any Borrower Party made in any Loan
Document or any other writing or certificate furnished by or on behalf of any
Borrower Party pursuant to any Loan Document is or shall be incorrect or
incomplete when made in any material respect; or
(f)    the commencement of any bankruptcy, insolvency, receivership or similar
proceeding by or against any Borrower Party or any of its or their properties or
business (unless, if involuntary, the proceeding is dismissed within ninety (90)
days of the filing thereof); or
(g)    any Guarantor fails to perform or repudiates any of its obligations under
any guaranty of the Obligations; or
(h)    (i) any Loan Document or any Lien granted thereunder (including the
Lender’s Lien), shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of the Borrower Party making such grant; (ii) any
Borrower Party shall, directly or indirectly, contest in any manner the
effectiveness, validity, binding nature or enforceability of any Loan Document
or any Lien granted thereunder (including the Lender’s Lien); or (iii) any Lien
securing (or required to secure) any of the Obligations (including the Lender’s
Lien) shall, in whole or in part, cease or fail to be a first priority perfected
Lien; or
(i)    (i) the Permitted Holders shall cease to have the power to vote or direct
the voting of securities having a majority of the voting power for the election
of directors of World Wrestling Entertainment, Inc. (determined on a fully
diluted basis), (ii) the Control Trigger shall occur; or (iii) the board of
directors of World Wrestling Entertainment, Inc. shall cease to consist of a
majority of the Continuing Directors; or
(j)    Borrower or any Guarantor shall enter into any transaction of merger or
consolidation unless prior to the consummation of such transaction, (1) Borrower
or any Guarantor, respectively, obtains from Lender written confirmation that
Lender, after giving effect to the transaction, is satisfied as to the surviving
entities’ creditworthiness and conformance to the other criteria then used by
Lender when approving similar transactions, and (2) the surviving entity (A) is
organized and existing under the laws of the United States or any state thereof,
and (B) if Borrower or any Guarantor, respectively shall not be the entity
surviving such transaction, the surviving entity executes and delivers to
Lender an agreement satisfactory to Lender pursuant to which such entity assumes
and agrees to be fully liable for all of Borrower’s or any Guarantor’s
obligations under the Loan; provided, however, any Guarantor may enter into any
transaction of merger or consolidation with any subsidiary of such Guarantor
provided that such Guarantor shall be the continuing or surviving corporation;
or
(k)    any Borrower Party (i) ceases to do business as a going concern,
liquidates, dissolves or otherwise terminates its existence or (ii) sells,
transfers or otherwise disposes of all or substantially all of its assets or
property; or
(l)    the death or judicial declaration of incompetence of any Borrower Party
or any other individual responsible, in whole or in part, for payment or
performance of the Obligations, any repudiation by any Borrower Party of such
Borrower Party’s obligation for the payment or performance of the Obligations or
any allegation or determination that the Loan Documents are unenforceable in any
material respect; or
(m)    any Borrower Party fails to perform or observe any other covenant,
condition or agreement to be performed or observed by it under any Loan Document
that is not otherwise addressed in this Section 6, and such failure continues
unremedied for a period of thirty (30) days after such Borrower Party first
becomes aware of such failure (but such cure period shall not be applicable
unless the breach is curable by practical means within the cure period).

 
9

 




--------------------------------------------------------------------------------

(LOAN AGREEMENT (S/N 9245)

SECTION 7.    REMEDIES.
7.1    Acceleration; Termination of Commitment. If any Event of Default shall
occur and be continuing, Lender, in its sole discretion, may (a) declare the
Obligations to be immediately due and payable, and upon such declaration the
Obligations (including, the unpaid principal amount of the Note, together with
all accrued but unpaid interest thereon, any prepayment fees and all other
amounts due and payable under or with respect to the Loan Documents), shall
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the other Loan Documents to the contrary notwithstanding, (b)
terminate any then outstanding commitment whether to Borrower or any Affiliate
to make the Loan or any advance thereof, or any other financial accommodations,
whether related to the Loan or otherwise, and/or (c) pursue and enforce any of
Lender’s rights and remedies under this Section 7; provided, however, if an
Event of Default specified in Section 6 (e) above shall occur, the Obligations
shall become immediately due and payable, all such commitments shall terminate,
and Lender shall have all such other rights and remedies contemplated in the
preceding clauses (a), (b) and (c), automatically, and without any notice or
other action by Lender.
7.2    Additional Remedies. If an Event of Default occurs and is continuing, in
addition to all other rights and remedies granted to it in this Agreement and in
the other Loan Documents, Lender may exercise all rights and remedies of a
secured party under the UCC or as a creditor, chargee or security assignee under
the Cape Town Convention (including any and all remedies thereunder requiring
agreement by Borrower), or otherwise available to Lender under any other
Applicable Law. Without limiting the generality of the foregoing, Borrower
agrees that upon the occurrence of an Event of Default, Lender, without demand
or notice of any kind (except as specified below) to or upon Borrower or any
other Person, in its sole discretion, may exercise any one or more of the
following remedies:
(a)    (i) enter the premises where the Aircraft, the Engines, or any other
Collateral is located, take immediate possession of, remove (or disable in
place), or otherwise take control or custody of the Airframe, the Engines or any
other Collateral (whether or not then attached to the Airframe) by self-help,
summary proceedings or otherwise without liability, (ii) preserve the Airframe,
the Engines or the other Collateral, and their respective value (but without any
obligation to do so), and immobilize or keep idle the Airframe or Engines,
and/or (iii) use Borrower’s premises for storage without liability; and Borrower
agrees, at Lender’s request, to assemble the Collateral, and make it available
to Lender at such places as Lender shall reasonably select, whether at
Borrower’s premises or elsewhere;
(b)    (i) terminate the right of any Interested Third Party, and any other
third party to use, possess or control the Airframe, the Engines or any of the
other Collateral, including under any Permitted Third Party Agreement or other
Third Party Agreement, without regard as to the existence of any event of
default thereunder, (ii) recover from, and/or cause Borrower and any such
Interested Third Party, and any other third party, to relinquish possession and
return the Airframe, the Engines and any other Collateral pursuant to this
Section 7, and/or (iii) exercise any and all other remedies under any Operating
Consents in Borrower’s stead, to the extent provided for under, or otherwise
available to Borrower in connection with any related Permitted Third Party
Agreement or such other Third Party Agreement;
(c)    (i) manage, sell, lease, assign or otherwise dispose of the Airframe, the
Engines or any other Collateral, in whole or in part, whether or not in Lender's
possession, in one or more parcels or transactions, at public or private sale or
sales, with or without notice to Borrower (except as required by Applicable Law,
and in furtherance thereof, Lender agrees that it shall give Borrower no less
than ten (10) working days’ prior notice of any proposed sale or lease of the
Airframe or Engines, which Borrower acknowledges as constituting “reasonable
prior notice” for the purposes of the Cape Town Convention) at such prices as
Lender may deem best, and/or (ii) purchase the Collateral, in whole or in part,
upon any public sale or sales, and to the extent permitted by Applicable Law
upon any private sale or sales, free of any right or equity of redemption in
Borrower, which right or equity of redemption is hereby expressly released;
(d)    (i) collect, receive, appropriate and realize upon the Collateral, or any
part thereof, including by applying any deposit or other cash collateral, or
collecting or receiving, appropriating and realizing upon any income, profits or
other proceeds arising from the management or use of the Airframe, the Engines
or any of the other Collateral, and applying the same (after deducting all
taxes, costs, expenses and other reductions of every kind incurred in connection
therewith) to the payment in whole or in part of the Obligations, in such order
and manner as Lender may elect; and (ii) after making such application, (A)
remitting to Borrower or to such other Person any excess then remaining, and (B)
demanding, collecting and receiving from Borrower any deficiency then remaining
(and Borrower agrees that it shall remain liable for, and pay upon demand, the
full amount of any such deficiency);

 
10

 




--------------------------------------------------------------------------------

(LOAN AGREEMENT (S/N 9245)

(e)    (i) demand and obtain from any court speedy relief pending final
determination available at law (including, possession, control, custody or
immobilization of the Airframe and Engines, or preservation of the Airframe and
the Engines and their respective value), (ii) procure the deregistration and/or
export and physical transfer of the Airframe from the territory in which it is
then situated (including pursuant to an IDERA, if any, executed by Borrower),
and/or (iii) otherwise proceed at law or in equity, to enforce specifically
Borrower’s performance or to recover damages; and/or
(f)    exercise any and all other rights and remedies under or with respect to
the Loan Documents or Applicable Law, including the Cape Town Convention and the
UCC.
7.3    No Waiver: Cumulative Remedies. No right or remedy is exclusive. Borrower
hereby acknowledges that none of the provisions of this Section 7, including any
remedies set forth or referenced herein, is “manifestly unreasonable” for the
purposes of the Cape Town Convention. Each may be used successively and
cumulatively and in addition to any other right or remedy referred to above or
otherwise available to Lender at law or in equity, but in no event shall Lender
be entitled to recover any amount in excess of the maximum amount recoverable
under Applicable Law with respect to any Event of Default. No express or implied
waiver by Lender of any Default or Event of Default hereunder shall in any way
be, or be construed to be, a waiver of any future or subsequent Default or Event
of Default. The failure or delay of Lender in exercising any rights granted it
hereunder upon the occurrence of any of the contingencies set forth herein shall
not constitute a waiver of any such right upon the continuation or reoccurrence
of any such contingencies or similar contingencies, and any single or partial
exercise of any particular right by Lender shall not exhaust the same or
constitute a waiver of any other right provided for or otherwise referred to
herein. After the occurrence of any Default or Event of Default, the acceptance
by Lender of any payment or performance of any of the Obligations, including the
payment of any installment of principal and/or interest or of any other sum
owing hereunder or under the other Loan Documents shall not constitute a waiver
of such Default or Event of Default, regardless of Lender’s knowledge or lack of
knowledge thereof at the time of acceptance of any such payment or performance
and shall not constitute a reinstatement of any of the Loan Documents. To the
extent permitted by Applicable Law, Borrower waives any rights now or hereafter
conferred thereby, that (a) limit or modify any of Lender’s rights or remedies
under this Agreement or any of the other Loan Documents, including the
provisions of Article 13(2) of the Convention, or (b) would otherwise entitle
Borrower to (i) receive notices or demands as a condition to Lender’s exercise
of any rights or remedies, except as expressly required above or (ii) make
claims, damages and demands against Lender arising out of the repossession,
retention, sale or other disposition of the Collateral.
SECTION 8.    MISCELLANEOUS.
8.1    Notices. All communications and notices provided for herein shall be in
writing and shall be deemed to have been duly given or made (i) upon hand
delivery, or (ii) upon delivery by an overnight delivery service, or (iii) two
(2) Business Days after being deposited in the U.S. mail, return receipt
requested, first class postage prepaid, and addressed to Lender or Borrower at
their respective addresses set forth under their signatures hereto or such other
address as either party may hereafter designate by written notice to the other,
or (iv) when sent by telecopy (with customary confirmation of receipt of such
telecopy) on the Business Day when sent or upon the next Business Day if sent on
other than a Business Day.
8.2    Expenses and Fees; Indemnity; Performance of Borrower’s Obligations.
(e)    Borrower shall pay to Lender upon demand all reasonable and documented
fees, costs and expenses incurred by or on behalf of Lender at any time in
connection with (i) the negotiation, preparation, execution, delivery and
enforcement of the Loan Documents and the collection of the Obligations (both
before and after the occurrence of a Default or Event of Default), (ii) the
creation, preservation and protection of the Collateral and the perfection,
first priority and enforcement of Lender’s Lien, or (iii) Borrower’s exercise of
any right granted under, or any amendment or other modification to any of, the
Loan Documents. Such fees, costs and expenses shall include, without limitation,
appraisal and inspection fees, the fees and expenses of Aviation Counsel and of
Lender’s counsel, consultants and brokers, UCC, FAA, International Registry and
other applicable title, interest and lien searches, and costs and expenses
relating to recovery, repossession, storage, insurance, transportation, repair,
refurbishment, advertising, sale and other dispositions of the Aircraft or any
of the other Collateral. Borrower shall also pay all fees (including license,
filing and registration fees), Impositions and other charges of whatever kind or
nature that may be payable or determined to be payable in connection with (A)
the execution, delivery, recording or performance of this Agreement or any of
the other Loan Documents, or any modification thereof, and (B) the filings,
registrations and other undertakings relating thereto. In addition to the
foregoing, Borrower shall pay to Lender a Documentation Fee in the amount of
$500.00. Notwithstanding anything in this Agreement to the contrary, Borrower’s
obligation pursuant to this Agreement to pay and/or reimburse Lender for the
costs, fees, and expenses incurred, whether prior to or after the Closing,

 
11

 




--------------------------------------------------------------------------------

(LOAN AGREEMENT (S/N 9245)

by or on behalf of Lender in connection with the initial negotiation,
preparation, execution, and delivery of the Loan Documents (including, without
limitation, all costs of recording and filing of liens, record searches,
registrations, filings, legal fees, charges for certified copies and any other
fees incidental to credit review, documentation, closing, appraisal or
inspection of the Aircraft) will not exceed $15,000.00.
(f)    Borrower hereby further agrees, whether or not the transactions
contemplated by this Agreement shall be consummated, to pay, indemnify, defend,
and hold harmless Lender and its affiliates and all of the Lender’s and such
affiliates’ respective directors, shareholders, members, officers, employees,
agents, predecessors, attorneys-in-fact, lawyers, successors and assigns
(Lender, its affiliates and all of such other parties and entities sometimes
hereinafter collectively, the “Indemnified Parties”) from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, out of pocket costs, and reasonable and documented attorney’s fees,
reasonable and documented expenses or disbursements of any kind or nature
whatsoever (“Claims”) arising with respect to or in connection with (i) the
Airframe, the Engines, or any APUs or Parts, or any of the other Collateral,
including (whether by or through Borrower, Supplier, any Interested Third Party,
or any other Person), the manufacture, inspection, ownership, lease, sublease,
management, pooling, interchange, time sharing, chartering, possession, use,
operation, maintenance, security, condition (whether prior to, upon or after
delivery or acceptance of any of the same), repossession, storage, sale or other
disposition of any of the same, or any accident in connection therewith,
including Claims involving or alleging environmental damage, criminal acts,
hijacking, acts of terrorism or similar acts, product liability or strict or
absolute liability in tort, latent and other defects (whether or not
discoverable) and for any other risk or matter, including any of the same that
result in injuries, death, destruction, or other harm or loss to persons or
property, or (ii) any of the Loan Documents, Third Party Agreements or other
Transaction Documents, or the performance, breach (including any Default or
Event of Default) or enforcement of any of the terms hereof or thereof,
provided, that Borrower shall have no obligation to indemnify an Indemnified
Party with respect to Claims directly arising from the gross negligence or
willful misconduct of such Indemnified Party. If any Claim is made against any
Indemnified Party, the party receiving notice or otherwise becoming aware of
such Claim shall promptly notify the other, but the failure of the party having
knowledge of a Claim to so notify the other party shall not relieve Borrower of
any obligation hereunder.
(g)    If any Borrower Party fails to perform or comply with any of its
agreements contained herein or in the other Loan Documents, including, without
limitation, its obligations to keep the Collateral free of Liens (other than the
Permitted Liens), comply with the Registration Requirements or any of the other
Applicable Standards, or obtain the Required Coverages, Lender shall have the
right, but shall not be obligated, to effect such performance or compliance,
with such agreement. Any reasonable and documented expenses of Lender incurred
in connection with effecting such performance or compliance, together with
interest thereon at the default rate of interest provided for in the Note from
the date incurred until reimbursed, shall be payable by Borrower to Lender
promptly on demand and until such payment shall constitute part of the
Obligations secured hereby. Any such action shall not be a cure or waiver of any
Default or Event of Default hereunder.
8.3    Lender’s Assignment. Lender, may at any time, with or without notice to
Borrower, freely grant a security interest in, sell, assign, participate or
otherwise transfer (an “Assignment”) all or any part of its interest in this
Agreement and the other Loan Documents (including all associated rights
associated with or secured thereby and the related international interests) or
any amount due or to become due hereunder or thereunder, and Borrower shall
perform all of its obligations under the Loan Documents, to the extent so
transferred, for the benefit of the beneficiary of such Assignment (such
beneficiary, including any successors and assigns, an “Assignee”). Borrower
hereby waives any right to assert, and agrees not to assert, against any
Assignee any abatement, reduction, defense, setoff, recoupment, claim or
counterclaim that Borrower may have against Lender (which rights or remedies
against Lender shall continue and survive notwithstanding such assignment). Upon
the assumption by such Assignee of Lender’s obligations hereunder, Lender shall
be relieved of any such assumed obligations. Borrower hereby consents to any
such Assignment, including, without limitation, for purposes of the Cape Town
Convention. If so directed in writing, Borrower shall pay all amounts due or to
become due under the Loan Documents, including any of the same constituting
associated rights or proceeds directly to the Assignee or any other party
designated in writing by Lender or such Assignee. Borrower acknowledges and
agrees that Lender’s right to enter into an Assignment is essential to Lender
and, accordingly, waives any restrictions under Applicable Law with respect to
an Assignment and any related remedies. Upon the request of Lender or any
Assignee, Borrower also agrees (a) to promptly execute and deliver, and cause to
be executed and delivered by any Guarantor or any other Transaction Party, to
Lender or to such Assignee an acknowledgment of assignment in form and substance
reasonably satisfactory to the requesting party and to Borrower, an insurance
certificate naming Assignee as additional insured and loss payee and otherwise
evidencing the Required Coverages, an IDERA and Registration POA in favor of
Assignee, and such other documents and assurances reasonably requested by Lender
or Assignee, (b) to make, or cause to be made, all registrations (including all
assignments and subordinations) and all amendments, extensions and discharges
with the International Registry reasonably requested by Lender or Assignee (and
give or obtain any necessary consent thereto,

 
12

 




--------------------------------------------------------------------------------

(LOAN AGREEMENT (S/N 9245)

as well as renew any authorization required by the International Registry in
connection therewith, including renewing its transacting user entity status and
re-designating a professional user entity, if necessary in Lender’s judgment),
and (c) to comply with any and all other reasonable requirements of any such
Assignee in connection with any such Assignment. Lender agrees to reimburse
Borrower for any and all reasonable and documented costs incurred by Borrower in
connection with any such assignment.
8.4    Construction of this Agreement and Related Matters. All representations
and warranties made in this Agreement and in the other Loan Documents shall
survive the execution and delivery of this Agreement and the making of the Loan
hereunder. Borrower’s obligations contained in this Section 8 shall survive the
payment and performance of the Obligations, the termination of this Agreement,
and the release of the Collateral. This Agreement may be executed by the parties
hereto on any number of separate counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument. The headings of the Sections hereof
are for convenience only, are not part of this Agreement and shall not be deemed
to affect the meaning or construction of any of the provisions hereof. Time is
of the essence in the payment and performance of all of Borrower’s obligations
under this Agreement. Any provision of this Agreement that may be determined to
be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective in such jurisdiction to the extent thereof without
invalidating the remaining provisions of this Agreement, which shall remain in
full force and effect.
8.5    Entire Agreement; Modifications; Binding Effect. This Agreement and the
other Loan Documents constitute the entire understanding and agreement of the
parties hereto with respect to the matters contained herein and therein, and
shall completely and fully supersede all other prior agreements (including any
proposal letter, commitment letter, or term sheet), both written and oral,
between Lender and Borrower relating to the Obligations. Neither this Agreement,
nor any terms hereof, may be changed, waived, discharged or terminated orally,
but only by an instrument in writing signed by the party against which
enforcement of a change, waiver, discharge or termination is sought. This
Agreement shall be binding upon and inure to the benefit of Borrower and Lender
and their respective successors and assigns (but without limiting the provisions
of Section 8.5); except that Borrower may not assign or transfer its rights or
obligations hereunder or under any other Loan Agreement, or any interest herein
or therein; and any such purported or attempted assignment or transfer by
Borrower shall be null and void.
8.6    Governing Law; Jurisdiction; JURY TRIAL WAIVER. (a) This Agreement shall
be construed and enforced in accordance with, and the rights of both parties
shall be governed by, the internal laws of the State of New York (without regard
to the conflict of laws principles of such state, except as to the effect of
Title 14, Section 5-1401 and 5-1402 of the New York General Obligations Law),
including all matters of construction, validity, and performance. (b) Borrower
hereby irrevocably consents and agrees that any legal action, suit or proceeding
arising out of or in any way in connection with this Agreement or any of the
other Loan Documents may be instituted or brought in the courts of the State of
New York or in the United States Courts for the Southern District of New York,
as Lender may elect or in any other state or Federal court as Lender shall deem
appropriate, and by execution and delivery of this Agreement, Borrower hereby
irrevocably accepts and submits to, for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of any such court,
and to all proceedings in such courts. Borrower irrevocably consents to the
service of process in any manner permitted by law. Nothing in this Agreement or
in any of the other Loan Documents shall limit the right of Lender to bring
actions, suits or proceedings in the courts of any other jurisdiction. Borrower
further agrees that final judgment against it in any such legal action, suit or
proceeding shall be conclusive and may be enforced in any other jurisdiction,
within or outside the United States of America, by suit on the judgment, a
certified or exemplified copy of which shall be conclusive evidence of the fact
and the amount of the liability. Notwithstanding anything in the foregoing to
the contrary, Lender and Borrower may bring a judicial proceeding in the
Republic of Ireland, solely with respect to matters relating to the
International Registry. (c) BORROWER HEREBY KNOWINGLY AND FREELY WAIVES ITS
RIGHTS TO A JURY TRIAL IN ANY ACTION, SUIT OR PROCEEDING RELATING TO, ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE NOTE OR ANY OF THE OTHER LOAN
DOCUMENTS.
[Signatures on Next Page]

 
13

 




--------------------------------------------------------------------------------

(LOAN AGREEMENT (S/N 9245)

IN WITNESS WHEREOF, the parties hereto have caused this Loan and Aircraft
Security Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the date first above written.
RBS ASSET FINANCE, INC., Lender
 
WWE JET SERVICES, INC., Borrower
 
 
 
By: /s/ Katherine M. Dickenson,Esq.
 
By: /s/ George A. Barrios 
Name: Katerine M. Dickenson, Esq.
 
Name: George A. Barrios
Title: Vice President Asset Finance
 
Title: Chief Financial Officer
 
 
 
Notice Address:
 
Notice Address:
 
 
 
71 South Wacker Drive, 28th Floor
 
1241 East Main Street
Chicago, Illinois 60606
 
Stamford, CT 06902
Attn: Portfolio Manager
 
Attn: General Counsel
Telephone: 312-777-3550
 
Telephone: 203-352-8600
Facsimile: 312-7774002
 
Facsimile: 203-353-0236




 
14

 




--------------------------------------------------------------------------------




ANNEX A
DEFINITIONS
The following terms shall have the following meanings for all purposes of the
Agreement:
A.    Rules of Interpretation. (1) The following terms shall be construed as
follows: (a) "herein," "hereof," "hereunder," etc.: means in, of, under, etc.
the Agreement as a whole (and not merely in, of, under, etc. the section or
provision where the reference occurs); (b) "including": means including without
limitation unless such term is followed by the words "and limited to," or
similar words; and (c) "or": means at least one, but not necessarily only one,
of the alternatives enumerated. (2) Any defined term used in the singular
preceded by "any" indicates any number of the members of the relevant class. (3)
Except as otherwise indicated, all the agreements and instruments defined herein
or in the Agreement shall mean such agreements and instruments as the same may
from time to time be supplemented or amended, restated, extended or renewed, or
as the terms thereof may be expressly waived or modified to the extent permitted
by, and in accordance with, the terms thereof. (4) The terms defined herein and
in the Agreement shall, for the purposes have the meanings assigned to them and
shall include the plural as well as the singular as the context requires. (5)
All of the Addenda, Riders and Annexes to the Agreement, together with all
related schedules and other attachments, shall constitute a part of the
Agreement. (6) All references to any party to any of the Lease Documents, or to
any other relevant Person, shall also include (as applicable) such party or
other Person’s respective successors, permitted assigns, heirs or estates.
B.    CTC Terms. Certain of the terms used in the Agreement (“CTC Terms”) have
the meaning set forth in and/or intended by the “Cape Town Convention”, which
term means, collectively, (i) the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on 16
November 2001 at a diplomatic conference held in Cape Town, South Africa, as the
same may be amended or modified from time to time (the “Convention”), (ii) the
official English language text of the Protocol to the Convention on
International Interests in Mobile Equipment on Matters Specific to Aircraft
Equipment, adopted on 16 November 2001 at a diplomatic conference held in Cape
Town, South Africa, as the same may be amended or modified from time to time
(the “Protocol”), and (iii) the related procedures and regulations for the
International Registry of Mobile Assets located in Dublin, Ireland and
established pursuant to the Cape Town Convention, along with any successor
registry (the “International Registry”), issued by the applicable supervisory
authority pursuant to the Convention and the Aircraft Protocol, as the same may
be amended or modified from time to time. By way of example, but not limitation,
these CTC Terms include, “administrator”, “associated rights”, “contract of
sale”, “sale”, “prospective sale”, “proceeds”, “international interests”,
“prospective international interest”, “security assignment”, “transfer”,
“working days”, “consent”, “final consent”, “priority search certificate”,
“professional user entity”, “transacting user entity” and “contract”; except
“proceeds” shall also have the meaning set forth below.
C.    Terms defined in the Loan Documents. The following terms are defined in
the referenced Sections of the Agreement or (as indicated) the other Loan
Documents: Agreement (Preamble), Assignee and Assignment (Section 8.5), Aviation
Documents (CTA, Section 2), Claim (Section 8.2(b)), Closing Date (Preamble),
Closing Deliverables (CTA, Section 1), Collateral (CTA, Section 5.1), Consent to
Lease, Consent to Management Agreement (CTA),] CTA (Section 1), Borrower
(Preamble), Escrow Holder (CTA, Section 2), Event of Default (Section 6), FAA
Bill of Sale (CTA, Section 1(b)(i)), Impositions (Section 4.3), Indemnified
Parties (Section 8.2(b)), Lease and Lessee (Consent to Lease), Lender
(Preamble), Lender’s Lien (Section 5.1), Loan (Section 1.1), Loaner Engine
(Section 4.7(c)), Lost Item (Section 4.7(b)), Management Agreement and Manager
(Consent to Management Agreement), Note (Section 1.2), Permitted Replacement
(Section 4.7(b)), Prepayment Fee (Note), Primary Hangar Location (Annex C),
Registration Application (CTA, Section 1(b)), and Required Registrations (CTA,
Section 2(b)).
D.    Other Defined Terms.
Affiliate means, with respect to either Lender or Borrower, as applicable, any
affiliated Person controlling, controlled by or under common control with such
party, and for this purpose, ‘control’ means the possession, directly or
indirectly,

 
1

 




--------------------------------------------------------------------------------




of the power to direct or cause the direction of the management and policies of
any such Person, whether through the legal or beneficial ownership of voting
securities, by contract or otherwise.
Aircraft means (i) the Airframe, (ii) the Engines, (iii) the APU and (iv) the
Records, and all accessories, additions, accessions, alterations, modifications,
Parts, repairs and attachments now or hereafter affixed thereto or used in
connection therewith, and all Permitted Replacements and all other replacements,
substitutions and exchanges (including trade-ins) for any of the foregoing.
Airframe means (i) the airframe described in Annex C hereto, and shall not
include the Engines, APU, and (ii) any and all related Parts.
Applicable Law means all applicable laws, statutes, treaties, conventions,
judgments, decrees, injunctions, writs and orders of any Governmental Authority
and rules, regulations, orders, directives, licenses and permits of any
Governmental Authority as amended and revised, and any judicial or
administrative interpretation of any of the same, including the airworthiness
certificate issued with respect to the Aircraft, the Cape Town Convention, the
UCC, the Transportation Code, all TSA regulations, all FARs, airworthiness
directives, and/or any of the same relating to the Collateral generally or to
noise, the environment, security, public safety, insurance, taxes and other
Impositions, exports or imports or contraband.
Applicable Standards means (i) all Applicable Laws, (ii) all requirements of the
Required Coverages, and (iii), with respect to the Airframe or the Engines, APU
or Part, all compliance requirements set forth in or under (A) all maintenance
manuals initially furnished with respect thereto, including any subsequent
amendments or supplements to such manuals issued by the manufacturer or supplier
thereof from time to time, (B) all mandatory service bulletins issued, supplied,
or available by or through the applicable manufacturer with respect thereto,
(C) all applicable airworthiness directives issued by the FAA or similar
regulatory agency having jurisdictional authority, (D) all conditions to the
enforcement of any warranties pertaining thereto, and (E) Borrower’s FAA
approved maintenance program with respect to the Airframe, the Engines, APUs or
Part.
APU means (i) the auxiliary power unit described and listed by manufacturer’s
serial number in Annex C, whether or not hereafter installed on the Aircraft or
any other airframe from time to time; (ii) any auxiliary power unit constituting
a Permitted Replacement; and (iii) any and all related Parts.
Aviation Counsel means such counsel as Lender may designate from time to time.
Business Day means any day other than a Saturday, Sunday or other day on which
banks located in New York, New York are closed or are authorized to close.
Charter or Chartering means the provision of on-demand commercial air
transportation in accordance with Part 135 of the FARs.
Continuing Directors shall mean the directors of World Wrestling Entertainment,
Inc. as of the date of this Agreement and each other director, if, in each case,
such other director's nomination for election to the board of directors of World
Wrestling Entertainment, Inc. is recommended by at least 66-2/3% of the then
Continuing Directors (including directors whose nomination was previously so
approved) or such other director receives the vote of the Permitted Holders
beneficially owning a majority of the common stock of World Wrestling
Entertainment, Inc. owned by all Permitted Holders in his or her election by the
shareholders of World Wrestling Entertainment, Inc.
Control Trigger shall occur when both of the following conditions have been met:
(a) the Permitted Holders, in the aggregate, shall at any time during the term
of this Agreement cease to own at least 20% of the common stock of World
Wrestling Entertainment, Inc. and (b) Vincent K. McMahon shall cease to act in
an executive or advisory capacity, or act as a consultant, to World Wrestling
Entertainment, Inc. unless a majority of the Continuing Directors shall have
determined that such continued role is not required; provided, that in the event
Vincent K. McMahon dies or is otherwise incapable of performing his role as an
executive, advisor or consultant, the condition set forth in the foregoing
clause (b) shall not have been met so long as a Permitted Holder or another
individual appointed by Permitted Holders

 
2

 




--------------------------------------------------------------------------------




beneficially owning a majority of the common stock of World Wrestling
Entertainment, Inc. owned by Permitted Holders in the aggregate shall be
appointed as a successor to Vincent K. McMahon.
Borrower Party means Borrower and any Guarantor or other Person guaranteeing,
securing, or otherwise agreeing to pay, perform or be responsible for any of the
Obligations.
Default means an event or circumstance that, after the giving of notice or lapse
of time, or both, would become an Event of Default.
Engine means (i) each of the engines described in Annex C hereto, whether or not
hereafter installed on the Airframe or any other airframe from time to time;
(ii) any engine constituting a Permitted Replacement; and (iii) any and all
related Parts.
Event of Loss with respect to the Aircraft, the Airframe, an Engine, or the APU,
means any of the following events: (i) loss of such property or the use thereof
due to theft, disappearance, destruction, damage beyond repair or rendition of
such property permanently unfit for normal use for any reason whatsoever;
(ii) any damage to such property that results in an insurance settlement with
respect to such property on the basis of a total loss or constructive total
loss; (iii) the condemnation, confiscation or seizure of, or requisition of
title to or use of, such property by the act of any foreign or domestic
Governmental Authority (“Requisition of Use”); (iv) as a result of any rule,
regulation, order or other action by any foreign or domestic Governmental
Authority (including, without limitation, the FAA or any similar foreign
Governmental Authority) having jurisdiction, (A) the use of such property shall
have been prohibited, or such property shall have been declared unfit for use,
for a period of six (6) consecutive months, unless Borrower, prior to the
expiration of such six-month period, shall have undertaken and, in the opinion
of Lender, shall be diligently carrying forward all steps that are necessary or
desirable to permit the normal use of such property by Borrower or, in any
event, if use shall have been prohibited, or such property shall have been
declared unfit for use, for a period of twelve (12) consecutive months, (B)
Borrower shall be required to divest itself of its rights, title or interest in
such property, or (C) the then actual hour or cycle limits with respect to such
property shall equal or exceed any mandatory hour and cycle limits with respect
to such property, beyond which it cannot be operated; (v) with respect to an
Engine or the APU, the removal thereof from the Airframe for a period of six
(6) consecutive months or longer, whether or not such Engine or APU is
operational; or (vi) an Engine or APU is returned to the manufacturer thereof,
other than for modification in the event of patent infringement or for repair or
replacement (any such return being herein referred to as a “Return to
Manufacturer”). The date of such Event of Loss shall be the date of such theft,
disappearance, destruction, damage, Requisition of Use, prohibition, unfitness
for use for the stated period, removal for the stated period or Return to
Manufacturer.
FAA means the United States Federal Aviation Administration, or any Person or
Governmental Authority having or succeeding to its functions.
FARs means the Federal Aviation Regulations and any Special Federal Aviation
Regulations (Title 14 C.F.R. Part 1 et seq.), together with all successor
regulations thereto.
GAAP means generally accepted accounting principles consistently applied.
Governmental Authority means any court, governmental or administrative body,
instrumentality, department, bureau, commission, agency or authority.
Guarantor means any guarantor or guarantors, as applicable, identified in Annex
B.
Guaranty means any guaranty by a Guarantor in favor of Lender, together with all
financial covenant amendments, and all other amendments, supplements and
attachments thereto.
IDERA means the Irrevocable De-Registration and Export Request Authorization,
prepared by Lender or an Assignee pursuant to the Protocol, and executed by
Borrower.

 
3

 




--------------------------------------------------------------------------------




Interested Third Party means any manager, operator, lessee, time share party,
service provider or other third party permitted to have those certain rights and
interests, and having such related responsibilities, all as more particularly
described in the Operating Consents.
Liens means all liens, claims, demands, charges, security interests, leaseholds,
international interests and other Registerable Interests and encumbrances of
every nature and description whatever, including, without limitation, any rights
of third parties under Third Party Agreements and any registrations on the
International Registry without regard to whether such registrations are valid.
Loan Documents means this Agreement, the Note, any Guaranty, any Operating
Consents, any hypothecation or other collateral pledge or credit support, and
any other documents, agreements, instruments, filings, certificates, opinions or
assurances securing, evidencing or relating to the Obligations, whether entered
into on or after the Closing Date.
Maintenance Program means the manufacturer’s airframe maintenance program to the
extent covered by any applicable warranty, and thereafter, either the
manufacturer’s service program or an agreement, which provides for the
maintenance or overhaul of the airframe consistent with the manufacturer’s
service program, having time and conditions and entered into with a third party
maintenance organization reasonably acceptable to Lender.
Material Damage means any damage: (a) required to be reported pursuant to any
governmental reporting requirement, (b) with respect to which an insurance claim
is being made, or (c) requiring that the Airframe or an Engine be taken out of
service for more than thirty (30) days to repair.
Obligations means: (i) the unpaid principal amount of, and accrued interest on,
the Note; and (ii) all other indebtedness, obligations or liabilities of any and
all Borrower Parties owing to Lender of every kind and description, direct or
indirect, secured or unsecured, joint or several, absolute or contingent, due or
to become due, whether for payment or performance, now existing or hereafter
arising, including, but not limited to, all indebtedness, obligations or
liabilities under, arising out of or in connection with the Agreement, the Note
or any of the other Loan Documents.
Operating Consents means any and all of the multi-party consents whether entered
into on the Closing Date, or thereafter, among Borrower and any Interested Third
Parties, in favor of Lender; and in each case, having a form and substance, and
executed, delivered, filed and registered, as may be required by Lender in its
sole discretion.
Organizational Document shall mean any certificate or articles of incorporation
or organization, by-laws, partnership certificate or agreement, or limited
liability company operating agreement or other organizational or constitutive
document or agreement.
Part 135 Certificate means an air carrier certificate, with the associated
operations specifications, issued in accordance with Part 135 of the FARs.
Parts means all appliances, avionics, parts, instruments, appurtenances,
accessories, furnishings and other equipment of whatever nature (other than a
complete Engine or APU) that may from time to time be incorporated or installed
in or attached to the Airframe, the Engines or the APU, and any and all such
appliances, avionics, parts, instruments, appurtenances, accessories,
furnishings and other equipment removed therefrom so long as the same have not
been released from the Lender’s Lien pursuant to the applicable terms of the
Agreement.
Permitted Holders shall collectively mean Vincent K. McMahon, Linda McMahon,
Shane B. McMahon and Stephanie M. McMahon, and entities, trusts or estates
controlled by, or established for the benefit of, such persons.
Permitted Liens means (a) the Lender’s Lien, (b) any Permitted Third Party
Agreements, (c) Liens for taxes either not yet due or being contested, and
(d) inchoate materialmen’s, mechanic’s, workmen’s, repairmen’s, employee’s, or
other like Liens arising in the ordinary course of business of Borrower for sums
not yet delinquent or being contested; except that any such contest described in
clauses (c) or (d) must be conducted by Borrower, in good faith, with due
diligence and by appropriate proceedings, so long as such proceedings do not
involve, in Lender’s reasonable judgment, any material danger of the sale,
foreclosure, transfer, forfeiture or loss of the Collateral, or title thereto,
the rights of Lender

 
4

 




--------------------------------------------------------------------------------




hereunder or Lender’s interest therein, and for the payment of which adequate
reserves are being maintained in accordance with GAAP or other appropriate
provisions satisfactory to Lender have been made; and with respect to any such
Lien existing at the time the related Collateral shall become subject to
Lender’s Lien, such Lien must be effectively subordinated, as and to the extent
required in any of the Loan Documents. Notwithstanding the foregoing, in no
event shall any Lien held by any Person (other than Lender) against or with
respect to any of the Collateral at the time of the making of the Loan or any
advance thereof constitute a Permitted Lien, if in the reasonable opinion of
Lender such Lien would be deemed pursuant to Applicable Law to have priority
over Lender’s Lien with respect to such Collateral.
Permitted Third Party Agreements means any Third Party Agreement complying with
all of the provisions of Section 4.4(b).
Person means any individual, partnership, corporation, limited liability
company, trust, association, joint venture, joint stock company, or
non-incorporated organization or Governmental Authority, or any other entity of
any kind whatsoever.
Proceeds shall have the meaning assigned to it in the UCC, and in any event,
shall include, but not be limited to, all goods, accounts, chattel paper,
documents, instruments, general intangibles, investment property, deposit
accounts, letter of credit rights, investment property, deposit accounts and
supporting obligations (to the extent any of the foregoing terms are defined in
the UCC, any such foregoing terms shall have the meanings given to the same in
the UCC), and all of Borrower’s rights in and to any of the foregoing, and any
and all rents, payments, charter hire and other amounts of any kind whatsoever
due or payable under or in connection with the Airframe, the Engines or other
Collateral, including, without limitation, (A) any and all proceeds of any
insurance, indemnity, warranty or guaranty payable to Borrower from time to
time, (B) any and all payments (in any form whatsoever) made or due and payable
to Borrower from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture by any Governmental Authority or any other
Person (whether or not acting under color of any Governmental Authority), and
(C) any and all other rents or profits or other amounts from time to time paid
or payable.
Purchase Documents means the purchase documents specified in Section 1(b)(i) of
the CTA.
Records means any and all logs, manuals, certificates and data and inspection,
modification, maintenance, engineering, technical, and overhaul records (whether
in written or electronic form) with respect to the Airframe, the Engines, the
APU, all Parts or any other Collateral, including, without limitation, all
records (i) required to be maintained by the FAA or any other Governmental
Authority having jurisdiction, or by any Supplier  with respect to the
enforcement of warranties or otherwise, (ii) evidencing Borrower’s compliance
with Applicable Standards, or (iii) with respect to any Maintenance Program or
Engine Maintenance Program.
Registerable Interests means all existing and prospective international
interests and other interests, rights and/or notices, sales and prospective
sales, assignments, subordinations and discharges, in each case, susceptible to
being registered at the International Registry pursuant to the Cape Town
Convention.
Registration Certificate means the Certificate of Aircraft Registration, AC Form
8050-3, or such other certificate or document, in each case, evidencing the
currently effective registration of the Aircraft in Borrower’s name pursuant to
the Registration Requirements.
Registration Expiration Date means the date on which the then existing
Registration Certificate is scheduled to expire or is subject to invalidation
pursuant to the Registration Requirements if a replacement Registration
Certificate has not yet been issued by the Registry.
Registration Filings means those certain registration, re-registration, renewal
and replacement applications, and any other filings, fees or other payments or
undertakings as and when required by the Registration Requirements with respect
to the effective registration of the Aircraft with the Registry in the
Borrower’s name, including the issuance, replacement, renewal, validity and
continuing effectiveness of the Registration Certificate and U.S. registration
number for the Aircraft.

 
5

 




--------------------------------------------------------------------------------




Registration POA means the Irrevocable Power of Attorney In Fact (Aircraft
Registration) executed and delivered by Borrower in favor of Lender on the
Closing Date (if required by Lender on such date), or such other irrevocable
power of attorney (having the same form and substance as Exhibit A to the
Agreement), in each case, together with any necessary authorizing documents
acceptable to Lender, for the purposes set forth in Section 5.2 of the
Agreement.
Registration Requirements means the requirements for registering aircraft with
the Registry under 49 U.S.C. 44101-44104, and 14 C.F.R. § 47, and any such other
Applicable Laws pertaining to the registration of Borrower’s ownership of the
Aircraft with the Registry, including any re-registration or renewal thereof, or
replacement of any Registration Certificate.
Registry means the FAA, Civil Aviation Registry, Aircraft Registration Branch,
including any successor registry.
Required Coverages means any of the insurance coverages required under this
Agreement or any of the other Loan Documents, whether being provided by
Borrower, its Affiliate, or by any party to any Permitted Third Party Agreement
or any other Third Party Agreement (other than Lender).
Supplier means the vendor, manufacturer, seller or other supplier of the
Airframe, or any Engine, APU, Part, or other tangible or intangible property or
rights comprising the Aircraft.
Third Party Agreement means any lease, interchange agreement, management
agreement, pooling agreement, timeshare agreement, engine, airframe or aircraft
maintenance program and any other similar agreements or arrangements of any kind
whatsoever relating to the Airframe, the Engines or any of the other Collateral.
Transaction Documents means, collectively, the Purchase Documents, the Loan
Documents, any and all Permitted Third Party Agreements, and any other document,
agreement or instrument entered into for the purposes of effectuating the
transactions contemplated in the Loan Documents, or relating thereto.
Transaction Parties means, collectively, Borrower and any other Borrower Party,
and each of the other parties to any of the Transaction Documents, other than
Lender.
Transportation Code means Subtitle VII of Title 49 of the United States Code, as
amended and recodified.
TSA means the Transportation Security Administration and/or the Administrator of
the TSA, or any Person or Governmental Authority having or succeeding to its
functions.
UCC means the Uniform Commercial Code as then in effect in the applicable
jurisdiction.



 
6

 




--------------------------------------------------------------------------------




ANNEX B
LOAN AMOUNT AND BORROWER INFORMATION
This Annex B is attached to and a part of the Loan and Aircraft Security
Agreement (S/N 9245), dated August 7, 2013 (the “Agreement”), between RBS ASSET
FINANCE, INC., as Lender, and WWE JET SERVICES, INC., as Borrower, for the
purposes contemplated therein.


Borrower’s Chief Executive Offices And Principal Place of Business:
1241 East Main Street
Stamford, CT 06902
Borrower’s form of Organization:
corporation
State of Organization:
DE
State Issued Organizational Identification Number:
5332317
Federal Taxpayer ID Number:
462738413
Principal Amount of the Loan:
$31,567,644.36
Guarantor:
World Wrestling Entertainment, Inc.
Third Party Agreement(s):
Aircraft Services Agreement
Aircraft Crewing Agreement
Non-Exclusive Aircraft Dry Rental Agreement




 
1

 




--------------------------------------------------------------------------------




ANNEX C
AIRCRAFT DESCRIPTION and PRIMARY HANGAR LOCATION
This Annex C is attached to and a part of the Loan and Aircraft Security
Agreement (S/N 9245), dated August 7, 2013 (the “Agreement”), between RBS ASSET
FINANCE, INC., as Lender, and WWE JET SERVICES, INC., as Borrower, for the
purposes contemplated therein.
1.    AIRCRAFT DESCRIPTION: The Aircraft is 2007 Bombardier Model BD-700-1A11
airframe that consists of the following components:
(a) Airframe bearing FAA Registration Mark N200ES and manufacturer’s serial
number 9245 (described on the International Registry drop down menu as
BOMBARDIER model GLOBAL 5000 with serial number 9245); and type certified by the
FAA to transport at least eight (8) persons (including crew) or goods in excess
of 2750 kilograms.
(b) Two (2) Rolls Royce Deutschland Ltd & Co KG model BR700-710A2-20 aircraft
engines bearing manufacturer’s serial number 12597 and 12598 (described on the
International Registry drop down menu as ROLLS ROYCE model BR710 with serial
numbers 12597 and 12598); each having at least 550 horsepower or 1750 lbs of
thrust or its equivalent.
(c)    One (1) installed Honeywell RE220 (GX) auxiliary power unit (s/n 4).
(d) Standard avionics and equipment, all other accessories, additions,
modifications and attachments to, and all replacements and substitutions for,
any of the foregoing, all as more particularly described below (and if purchased
pursuant to the Purchase Documents are on board the Aircraft and are in proper
working condition):
Honeywell Primus 2000XP Avionics Suite
Six (6) 8×7 inch Color CRT Display Units (DU-870)
Two (2) Primary Flight Display PFD,
Two (2) Multifunction Display MFD,
One (1) EICAS and One (1) Sys. Synoptic Display
Triple Honeywell RCZ-833 Integrated COMMs
w/ 8.33 Separation
Triple Honeywell NZ-2000 Navigation Computer
Dual Global Positioning System GPS
Dual Primus II RM-855 Integrated RMU
Triple Inertial Reference System Honeywell LASEREF IV
Collins TCAS-2000
Honeywell EGPWS w/ RAAS
Thales/Sextant Heads-Up Display (HUD)
Bombardier Enhanced Vision System (EVS)
Lightning Sensor
Integrated Electronic Standby Instrument (IESI)
Three IC-800 Integrated Avionics Computers (IAC)
Flight Data Recorder
Cockpit Voice Recorder (SSCVR)
Primus 880 Weather Radar
Artex ELT with NAV Interface Unit
Dual HF-9000 High Frequency (HF)
Autothrottles
Full Authority Digital Engine Control System (FADEC)
Quad Ameteck DA-180 Data Acquisition Units
Dual Collins Radio Altimeters (ALT-4000)
Coltech SELCAL

 
 
 




--------------------------------------------------------------------------------




Triple AZ-840 Micro Air Data Computers (MADC)


Mods:
Ops. at airports w/ MAX wt. restrictions of 75,000 lbs
Increased MTOW to 92,500 lbs
Increased fuel to 39,250 lbs for increased range
Lower cabin altitude at 45,000 ft
Additional R/H aft cabin window installed at FS788
Two (2) RHS Additional FWD Cabin Windows (in FWD Lavatory and Behind RH Galley)




Communications:
Collins (3) channel Inmarsat SATCOM (SAT-6100) two high speed data HST’s with
wireless access point
Aircell ATG 5000 High Speed Data system with wireless access point
(2) dual channel ICG Iridium SATCOM (Both SATCOM Systems Interfaced w/ ICG 3000
PBX)
(w/ one wired (cockpit) one wired & three wireless handsets (cabin)


Cockpit / Crew:
Dual CMC CMA 1100 EFB’s
Pilot and Co-Pilot EROS MF-IO Full-Face Masks
Protective Smoke Goggle in Pouch
Single Outlet Located Adjacent to Cockpit Seats


Cabin Amenities:
Factory sound proofing package
Cabin Elec. Sys. (CES) – Rockwell Collins 7.1.5
Two (2) Dual Multi-Region DVD Players
Two (2) Bulkhead-Mounted 21.3” LCD Monitors
High-Quality Cabin (10) Speakers/ (4) Subwoofers
Eight (8) Receptacles for Plug-In Monitors
Two (2) Plug-In 10.4″ Touch Screen Monitors
Airshow ASXi (Moving Map)


Global Office:
10/100 Base T Ethernet Wireless LAN & Hardwire RJ-45 LAN Interface
Plain Paper, Fax/Printer/Scanner
(10) Cabin 115 VAC GFI Electrical Outlets


Galley Miscellaneous Equipment:
10-Cup TIA Auto-Fill Coffee Maker
Chiller-Cooled Cold Food Storage
One Divided Ice Drawer with Overboard Drain
TIA High Temp and Microwave Oven


Interior:
Fifteen (15) Passenger: Forward cabin 4 Single Seats, (Wide & Berthing).
Mid-cabin 2 Place 16G Berthing Divan across from a 4 place conference group with
a manual high-low table. Aft-cabin Three-Place 16G Berthing Divan across form 2
Single Seats, (Wide & Berthing).


Forward Galley, Forward Vacuum Lav, Forward LH Sliding Pocket Door, Removable
mid-cabin bulkhead RHS with pocket door, Aft Vacuum Lav, Aft Baggage Compartment
(Approx. 158 Cubic Feet).


Miscellaneous:
Pressurized Potable Water System (PWS): Single 24.7 Usable US Gallons Water Tank

 
 
 




--------------------------------------------------------------------------------




Single Waste Tank (16 Usable US Gallons; FWD and Aft Lavatories)
LED Interior Lighting
Logo Lights


together with all additions, accessions, modifications, improvements,
replacements, substitutions, and accessories thereto and therefor, all avionics,
onboard equipment, loose equipment, manuals, documentation and technical
publications, now owned or hereafter acquired, and all records and logbooks (in
written form or as computer data, discs or tapes, whether now existing or
hereafter acquired or created, and whether in the possession of Borrower or held
on behalf of Borrower by others). None of the same were furnished by Borrower,
unless expressly disclosed to Lender.
2.    PRIMARY HANGAR LOCATION: The Primary Hangar Location of the Aircraft is
and shall be as follows: Westchester County Airport, White Plains, NY.

 
 
 




--------------------------------------------------------------------------------




CLOSING TERMS ADDENDUM (this “Closing Terms Addendum”, or “CTA”) to Loan and
Aircraft Security Agreement (S/N 9245) dated as of August 7, 2013 (the
“Agreement”), by and between RBS ASSET FINANCE, INC., as lender (“Lender”), and
WWE JET SERVICES, INC., as Borrower (“Borrower”).
All capitalized terms and certain other terms not defined in this CTA are
defined in the Agreement. Execution of the Agreement by Borrower and Lender
shall be deemed to constitute execution and acceptance of the terms and
conditions of this CTA, and it shall supplement and be a part of the Agreement.
1.    Closing Deliverables. Prior to making the Loan Lender shall have received
all of the following, in form and substance satisfactory to Lender (the “Closing
Deliverables”), to be released from escrow concurrently with Lender’s making the
Loan:
(a)    the Agreement dated as of the date hereof, and the Note (in the aggregate
principal amount of the Loan) and any Guaranty, each dated as of the Closing
Date, together with any other applicable Loan Documents, each duly executed by
each of the applicable Transaction Parties;
(b)    (i) the Purchase Agreement, duly executed by Borrower and the seller,
copies of the warranty bill of sale and FAA Bill of Sale (AC Form 8050-2) (the
“FAA Bill of Sale”) conveying title to the Aircraft from the seller to Borrower,
a copy of the executed FAA Aircraft Registration Application (AC Form 8050-1)
(the “Registration Application”) for the Aircraft, and such other documents
relating to the purchase or conveyance of title as Lender may request; (ii) a
copy of the invoice relating to the Loan; and (iii) a pay proceeds letter,
executed by Borrower, directing Lender to make disbursements of the Loan
proceeds (including, if applicable, in accordance with any pre-funding
agreements), as and to the extent so agreed by Lender, in its discretion;
(c)    Certificates of good standing for each of the Borrower Parties from their
respective states of organization and chief executive offices and principal
places of business;
(d)    a certificate for each of the Borrower Parties executed by its secretary
or other authorized representative certifying: (i) that the execution, delivery
and performance of the Agreement and the other Loan Documents and participation
in the transactions contemplated thereby have been duly authorized, (ii) the
name(s) of the person(s) authorized to execute and deliver such documents on
behalf of such Borrower Party together with specimen signature(s) of such
Person(s); and (iii) as to the completeness and accuracy of such Borrower
Party’s charter and by-laws, operating agreement and other organizational
documents, as applicable, attached to the certificate;
(e)    the Registration POA, a copy of the Registration Certificate, and
Borrower’s confirmation that it is on board the Aircraft;
(f)    together with a certificate of insurance, copies of endorsements
(including a Lender endorsement), and such other evidence as to the Required
Coverages requested by Lender;
(g)     a copy of the FAA Standard Airworthiness Certificate (AC Form 8100-2)
for the Aircraft; and, if required by Lender, an Aircraft inspection report or
appraisal prepared by an inspector or appraiser acceptable to Lender;
(h)    FAA and UCC search reports and search certificate from the International
Registry, evidencing to Lender’s satisfaction (consistent with the
representations and warranties in the Transaction Documents) the title and lien
status pertinent to the Airframe, Engines and the other Collateral, and if the
Aircraft or any of the other Collateral is not free and clear of Liens, copies
of any required subordinations, releases or terminations of any other prior
Liens, and evidence of such other actions having been taken as may then be
required to perfect and give first priority to the Lender’s Lien against the
Aircraft and the other Collateral;
(i)     regarding the International Registry, evidence that each of Borrower and
all pertinent Persons (i) are transacting user entities, (ii) have designated
Aviation Counsel as their professional user entity, and (iii) have taken all
other actions which may then be necessary to validly register all of the
Required Registrations;

 
 
 




--------------------------------------------------------------------------------




(j)    (i) a copy of each duly executed Permitted Third Party Agreement
(including, if any of the same constitutes a lease, the only chattel paper
original thereof) and the related Operating Consent;
(k)    to the extent applicable, a Holdback Letter Agreement allowing Lender to
retain loan proceeds to pay for Aircraft improvements or enhancements which have
not yet been completed as of the Closing Date; and
(l)    (i) if requested by Lender, an opinion of Counsel for each Borrower Party
addressed to Lender as to such matters incident to the Loan as Lender may
reasonably require; and (ii) such other documents, filings, certificates,
opinions, assurances and evidence of such other matters, as Lender, Lender’s
counsel or Aviation Counsel, may reasonably request.
2.    Aviation Counsel’s Escrow. Prior to Lender’s making the Loan, Lender shall
have received confirmation from Aviation Counsel and from any other Person
holding any Closing Deliverables in escrow (each, an “Escrow Holder”), that it
is holding in its escrow all of the following (the “Aviation Documents”), if
applicable, in proper form for filing with the FAA and otherwise having a form
and substance satisfactory to Aviation Counsel: (a) if the Aircraft is not then
owned by Borrower, the executed FAA Bill of Sale and Registration Application
(except for the pink copy, which shall be available to be placed on the Aircraft
upon acceptance thereof), each in Borrower’s name; (b) FAA Entry Point Filing
Forms (AC Form 8050-135) pertaining to each of the required Registerable
Interests (as determined by Aviation Counsel, and specified therein, the
“Required Registrations”); (c) if required, executed releases and any
subordinations of any Liens on the Aircraft, and all consents and other
directives necessary to register any of the same; (d) such other documents,
instructions and consents as are necessary, in the opinion of Lender’s counsel
and/or Aviation Counsel; and (e) an executed original counterpart of the
Agreement and a Registration POA and (if requested by Lender) any Permitted
Third Party Agreement constituting a lease, together with any related Operating
Consent.
3.    Other Closing Assurances. On the Closing Date, Lender shall have received:
(a)    immediately prior to Lender’s making the Loan, (i) assurances from
Aviation Counsel that upon making the filings and Required Registrations
contemplated herein, (A) title to the Airframe and the Engines is vested in
Borrower, (B) the Airframe, the Engines, and the other Collateral, will be free
and clear of all other Liens of record with the FAA and the International
Registry (other than Permitted Liens), and (C) Lender’s Lien against the
Airframe, the Engines and the other Collateral will be perfected and have first
priority; and (ii) confirmation from (A) Borrower and each such other party to
any Closing Deliverables that immediately upon the disbursement of the funds
being advanced or remitted in connection with the Loan in accordance with the
pay proceeds letter between Lender and Borrower, then automatically and without
further action, (1) each Escrow Holder is deemed authorized to complete each of
the Closing Deliverables, (2) all of the Closing Deliverables shall be deemed
released from escrow and (3) all of the Aviation Documents shall be filed and
all Required Registrations shall be made, as contemplated in the Agreement and
in the order required by Lender; and (B) Aviation Counsel, that the professional
user entity for Borrower, and each such other party required to initiate or
consent to all of Required Registrations have so initiated or consented to the
same; and
(b)    promptly after Lender has made the Loan, (i) confirmation by Aviation
Counsel that all of the Aviation Documents have been filed (together with all
related filing information); and (ii) a priority search certificate evidencing
that all of the Required Registrations have been duly registered and are
searchable.
4.    All Other Conditions Satisfied. On the Closing Date, and prior to making
the Loan, (a) the representations and warranties contained in the Loan Documents
are true and correct in all respects; and (b) any and all of the other
conditions to Lender’s making the Loan have been satisfied. As and when required
thereby, Borrower shall have caused the seller of the Aircraft to have complied
with all Applicable Laws pertaining to the consummation of the sale of the
Aircraft to Borrower, consistent with the title, registration and Lien status as
contemplated herein. Borrower acknowledges and agrees that Lender’s disbursement
of any part or all of the Loan proceeds or its having taken any other actions in
furtherance of consummating the transactions contemplated in connection with the
Loan, shall not prejudice any of Lender’s rights or remedies with respect to any
conditions thereto which are not fully and indefeasibly satisfied as and when
required in this CTA; and Lender hereby reserves all of its rights and remedies
with respect thereto, unless and to the extent expressly waived in writing by
Lender’s authorized officer.

 
 
 




--------------------------------------------------------------------------------




EXHIBIT A
WWE JET SERVICES, INC., a Delaware corporation (the “Registered Owner”) is the
borrower under that certain Loan and Aircraft Security Agreement dated as of
August 7, 2013 (the “Agreement”) executed in favor of RBS ASSET FINANCE, INC.
(“Lender”), with respect, in part, to one (1) Bombardier Model BD-700-1A11
aircraft bearing manufacturer’s serial number 9245 (described on the
International Registry drop down menu as BOMBARDIER model GLOBAL 5000 with
serial number 9245) and United States Registration Number N200ES and two (2)
Rolls Royce Deutschland Ltd & Co KG model BR700-710A2-20 aircraft engines
bearing manufacturer’s serial number 12597 and 12598 (described on the
International Registry drop down menu as ROLLS ROYCE model BR710 with serial
numbers 12597 and 12598) (the “Aircraft”); and Registered Owner is the
registered owner of the Aircraft with the Federal Aviation Administration
(“FAA”) Aircraft Registry (the “Registry”).


In consideration of the loan made by Lender (the “Loan”) that is secured by the
Agreement (the receipt and sufficiency of which are hereby acknowledged) and in
accordance with the Agreement, Registered Owner hereby:


1.    IRREVOCABLY AND UNCONDITIONALLY APPOINTS Lender as its true and lawful
Attorney in Fact (in such capacity the “Attorney in Fact”) to generally do any
and all such acts and things as may be required and to execute and deliver on
its behalf and in its name any documents, instruments or certificates and any
amendments thereto (if any) which may be required to:
(a)    register, re-register or renew the registration of the Aircraft in the
name of Registered Owner with the Registry, including but not limited to the
execution of any FAA AC Forms 8050-1, 8050-1A or 8050-1B and the submission of
any information or forms on or through the FAA website established to allow for
the registration, re-registration or renewal of said registration; and
(b)    to reserve or extend the reservation of the United States Registration
Number associated with the Aircraft or to release or assign the United States
Registration Number to another entity and/or aircraft.
2.    AGREES that:
(a)    Registered Owner shall indemnify, defend and hereby undertakes from time
to time and at all times to indemnify and defend the Attorney in Fact against
all claims, expenses, liabilities, and reasonable documented out-of-pocket costs
properly incurred by any Attorney in Fact in connection herewith, except in the
case of the gross negligence or wilful misconduct of Attorney in Fact or any
individuals referred to in Section 2(c) below;
(b)    Registered Owner ratifies and confirms and will ratify and confirm any
action taken and document executed by the Attorney in Fact by virtue of and in
accordance with the terms of this Irrevocable Power of Attorney in Fact (the
“Power of Attorney”);
(c)    any officer, director, or manager of Attorney in Fact may execute
documents for Attorney in Fact in its capacity as Attorney in Fact for
Registered Owner;
(d)    this Power of Attorney shall be conclusive and binding upon Registered
Owner and no person or corporation shall be under any obligation to make any
inquiries as to whether or not this Power of Attorney has been revoked, all
parties may rely on an executed copy or facsimile of this Power of Attorney and
the revocation or termination of this Power of Attorney shall be ineffective as
to any documents executed pursuant to this Power of Attorney; and
(e)    this Power of Attorney may be filed with the Registry.
The power of attorney set forth herein shall be deemed coupled with an interest
and shall expire on the earlier of (i) the date on which the Loan is paid in
full, or (ii) ninety-six (96) months from the date set forth below. This Power

 
 
 




--------------------------------------------------------------------------------




of Attorney shall in all respects be interpreted in accordance with, and
governed by the laws of the State of New York, determined without regard to
conflicts of laws principles other than Section 5-1401 and Section 5-1402 of the
New York General Obligations Law.
IN WITNESS WHEREOF this Power of Attorney was executed on this 7th day of
August, 2013.




WWE JET SERVICES, INC.


By: s/s George A. Barrios
Name: George A. Barrios
Title: Chief Financial Officer






State of Connecticut)
) ss. Stamford
County of Fairfield)


On this 7th day of August, 2013, personally appeared George A. Barrios, CFO of
WWE JET SERVICES, INC. (“Registered Owner”), known to me to be the person whose
name is subscribed to the foregoing Irrevocable Power of Attorney In Fact and
acknowledged that he executed the same on behalf of Registered Owner.


IN WITNESS WHEREOF, I hereunto set my hand and Official Seal.




s/s Amy L. Annucci    
My commission expires: 11/30/13    Notary Public




_____________________
(Seal)



 
 
 




--------------------------------------------------------------------------------




HOLDBACK AGREEMENT (S/N 9245)
THIS HOLDBACK AGREEMENT (S/N 9245) (this “Agreement”) is dated as of August 7,
2013 by and between WWE JET SERVICES, INC., a Delaware corporation (“Borrower”),
and RBS ASSET FINANCE, INC., a New York corporation (“Lender”).
WITNESSETH


WHEREAS, Lender and Borrower have entered into that certain Loan and Aircraft
Security Agreement (S/N 9245) dated the date hereof (the “Loan Agreement”),
relating to one (1) Bombardier Inc. model BD-700-1A11 aircraft bearing
manufacturer's serial number 9245 and United States Registration N200ES and two
(2) Rolls Royce model BR710 engines bearing manufacturer’s serial number 12597
and 12598 (collectively, the "Aircraft");
WHEREAS, under the Loan Agreement, Lender is financing the costs of the
acquisition of the Aircraft and certain interior and exterior upgrades to the
Aircraft (the “Upgrades”); the scope of such Upgrades to be reviewed by Lender
and completed by a contractor mutually acceptable to Lender and Borrower (the
“Company”);
WHEREAS, as a condition to the funding of the Loan, a portion of the loan
proceeds to be used for the funding of the Upgrades are to be placed into an
account with Lender until such time that the Upgrades are duly completed.
NOW, THEREFORE, in consideration of the covenants and promises herein contained,
the parties agree as follows:


1.    Capitalized Terms. Capitalized and certain other terms used but not
otherwise defined in this Agreement shall have the meanings ascribed to them in
the Loan Agreement.


2.    Holdback Amount. At the time of the closing of the Loan, the sum of Three
Million Dollars ($3,000,000.00) of the loan proceeds (the “Holdback Amount”)
shall be retained by Lender and placed in a non-segregated, non-interest bearing
account of Lender to be held in accordance with the terms and provisions of this
Agreement (the “Account”). Lender is not required to keep the Holdback Amount in
a separate account, and the Holdback Amount may be commingled with Lender’s
other funds. Borrower shall not be entitled to any interest accruing on or with
respect to the Holdback Amount.


3.    Disbursement. Upon (a) written notice from Borrower that a payment is due
and owing for the initial down payment or for progress work on the Upgrades, (b)
receipt and review by Lender of an invoice from Company for the completed
Upgrades, and (c) Lender's verification that the amounts are due and payable for
the Upgrades and (with the exception of the initial down payment) that such
Upgrades have been satisfactorily completed, Lender shall then disburse funds
out of the Account and remit such funds to the Company on behalf of Borrower. If
the balance owing to Company for the Upgrades exceeds the Holdback Amount,
Borrower shall remit to Company such balance owing prior to Lender disbursing
funds out of the Account for the final payment due under the Contract. If any
funds remain in the Account after payment in full of all amounts due Company for
the Upgrades, then Lender shall apply such excess funds in the Account toward
payment of the next installment(s) due of principal and interest under the Note.
If the Upgrades are not completed within one hundred twenty (120) days of the
date hereof, then Lender shall apply all funds in the Account toward payment of
the next installment(s) due of principal and interest under the Note.




4.    Severability. If any provision of this Agreement shall be invalid,
inoperative or unenforceable as applied in any particular case in any
jurisdiction or jurisdictions or in all jurisdictions, or in all cases because
it conflicts with any other provision or provisions hereof or any constitution
or statute or rule of public policy, or for any other reason, such circumstances
shall not have the effect of rendering the provision in question inoperative or
unenforceable in any other case or circumstance, or of rendering any other
provision or provisions hereunder contained invalid, inoperative or
unenforceable to any extent whatsoever.



 
 
 




--------------------------------------------------------------------------------




5.    Counterparts. This Agreement may be executed in several counterparts each
of which shall be an original and all of which together shall constitute but one
and the same instrument.


6.    Waiver. The obligations of the parties hereunder shall not be affected by
(i) any extension or renewal of any provision hereof or under the Loan; (ii) the
failure of any party to obtain the consent of any other party with respect to
any rescission, waiver, compromise, acceleration, amendment or modification of
any of the terms or provisions of the Loan or of any other agreement; (iii) the
failure of Lender to exercise any right or remedy against any guarantor of the
Loan; or (iv) the release or substitution of any guarantor.


7.    Amendments. Any amendment hereto shall be in writing and shall be signed
by Lender and Borrower.


8.    Notice. Any notice or other communication required or permitted under this
Agreement shall be made in accordance with Section 8.1 of the Loan Agreement.


9.    Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with the laws of
the State of New York, without regard to conflicts of laws rules which would
make the laws of another jurisdiction applicable.


 

IN WITNESS WHEREOF, the parties have executed this Holdback Agreement effective
as of the date first above written.




RBS ASSET FINANCE, INC., Lender




By:     /s/ Katherine M. Dickenson


Name:     Katherine M. Dickenson


Title:     Vice President Asset Management










WWE JET SERVICES, INC., Borrower


By:     /s/ George A. Barrios


Name:     George A. Barrios


Title:     Chief Financial Officer



 
 
 




--------------------------------------------------------------------------------




GUARANTY


THIS GUARANTY (this “Guaranty”) is made as of August 7, 2013 by WORLD WRESTLING
ENTERTAINMENT, INC. (“Guarantor”) in favor of RBS ASSET FINANCE, INC.
(“Lender”).
WWE JET SERVICES, INC. (“Borrower”) and Lender have or will enter into a Loan
and Aircraft Security Agreement (S/N 9245) of even date herewith (as may be
amended, modified or supplemented from time to time, the “Agreement”), a
complete and accurate copy of which has been provided to Guarantor by Borrower.
The execution and delivery of this Guaranty is a condition precedent to Lender’s
agreement to enter into the Agreement and make one or more Loans thereunder.
Guarantor has a direct and substantial economic interest in Borrower and expects
to derive substantial benefits therefrom and from any loans, credit
transactions, financial accommodations, discounts, purchases of property and
other transactions and events arising in connection with the Agreement.
THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Guarantor hereby agrees as follows:
Section 1.     Definitions. Unless otherwise defined in this Guaranty, all
capitalized terms used in this Guaranty shall have the meanings ascribed to such
terms in the Agreement.
Section 2.     Guaranty of Guaranteed Obligations. Guarantor hereby
unconditionally and irrevocably guarantees the full and timely payment and
performance of the following (collectively, the “Guaranteed Obligations”): (a)
all Obligations, whether for principal, interest, fees, expenses or otherwise,
(b) all other obligations of Borrower to Lender now or hereafter incurred under
the Loan Documents, and (c) any and all costs and expenses (including reasonable
and documented attorneys’ fees and expenses) incurred by Lender in enforcing any
of its rights under this Guaranty or any Loan Document.
Section 3.    Unconditional; Irrevocability. (a) This is an absolute,
unconditional and continuing guaranty of payment and performance and not of
collection of all Guaranteed Obligations, and Guarantor agrees that its
obligations under this Guaranty shall be irrevocable. This Guaranty shall take
effect upon execution hereof without the necessity of any acceptance by Lender
or of any notice to Guarantor. The dissolution, insolvency or adjudication of
bankruptcy of Guarantor shall not revoke this Guaranty. No act or thing need
occur to establish the liability or obligation of Guarantor hereunder, and no
act or thing, except full payment, discharge and performance of all Guaranteed
Obligations, shall in any way exonerate Guarantor hereunder or modify, reduce,
limit or release the liability of Guarantor hereunder.
(b)    Lender shall not be required first to resort to payment of the Guaranteed
Obligations by Borrower or any other Person, or their properties, before
enforcing this Guaranty.
(c)    Guarantor further agrees that, if any payment applied by Lender to the
Guaranteed Obligations is thereafter set aside, recovered, rescinded or required
to be returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of Borrower or any other obligor), the Guaranteed
Obligations to which such payment was applied shall for the purpose of this
Guaranty be deemed to have continued in existence, notwithstanding such payment,
and this Guaranty shall be enforceable as to such Guaranteed Obligations as
fully as if such payment had never been made. The provisions of this Section
3(c) hereof shall survive any termination of this Guaranty.
Section 4.    Continuation and Validity of Guaranteed Obligations. The liability
of Guarantor under this Guaranty is absolute and unconditional and shall not be
affected or impaired by any of the following acts or things: (a) the validity,
enforceability, discharge, disaffirmance, settlement, termination, rejection or
compromise (by any Person, including a trustee in bankruptcy or other similar
official) of the Guaranteed Obligations or of any Loan Document, (b) the absence
of any attempt to collect the Guaranteed Obligations from Borrower or any other
Person, (c) the waiver or consent by Lender with respect to any provision of any
instrument or agreement evidencing the

 
 
 




--------------------------------------------------------------------------------




Guaranteed Obligations, any delay or lack of diligence in the enforcement of the
Guaranteed Obligations, or any failure to institute proceedings, file a claim,
give any required notices or otherwise protect the Guaranteed Obligations,
(d) any change of the time, manner or place of payment or performance, or any
amendment of any term of any of the Guaranteed Obligations or any Loan Document,
(e) any law, regulation or order of any jurisdiction affecting any term of any
of the Guaranteed Obligations or rights of Lender with respect thereto, (f) the
failure by Lender to take any steps to perfect and maintain perfected its
interest in the Collateral or any security or collateral related to the
Guaranteed Obligations, (g) the commencement of any bankruptcy, insolvency or
similar proceeding with respect to Borrower, (h) any full or partial release of,
compromise or settlement with, or agreement not to sue, Borrower or any other
Person liable in respect of any Guaranteed Obligations, (i) any release,
surrender, cancellation or other discharge of any evidence of the Guaranteed
Obligations or the acceptance of any instrument in renewal or substitution
therefor, (j) any collection, sale, lease or disposition of, or any other
enforcement of or realization on, any of the Collateral, (k) any assignment,
pledge or other transfer of the Guaranteed Obligations or any evidence thereof,
(l) any acceptance of collateral security, guarantors, accommodation parties or
sureties for any or all Guaranteed Obligations, (m) any change in the existing
relationship between Guarantor and Borrower, including, without limitation, any
sale or other transfer of ownership or beneficial interest in the Borrower by
Guarantor or (n) any legal or equitable discharge or defense of Guarantor.
Guarantor waives any and all defenses and discharges available to a surety,
guarantor or accommodation co-obligor.
Section 5.     Representations, Warranties and Covenants. Guarantor hereby
represents and warrants to, and covenants with, Lender as follows:
(a)    Organization, Etc. Guarantor is a corporation duly organized, validly
existing and in good standing under the laws of the state of Delaware and has
full corporate power, authority and legal right to own or lease all of its
properties and assets, to carry on its business as it is now being conducted and
to execute, deliver and perform this Guaranty. Guarantor is duly qualified as a
foreign corporation in good standing under the laws of each other jurisdiction
in which the nature of its business requires such qualification and in which
failure to so qualify would render this Guaranty unenforceable or would have an
adverse effect on Guarantor’s ability to perform its obligations under this
Guaranty.
(b)    Authorization Valid Agreement. Guarantor has the power and authority to
execute and deliver this Guaranty and to carry out its terms. The execution,
delivery and performance of this Guaranty have been duly authorized by all
required corporate or other action on the part of Guarantor, and this Guaranty
constitutes the legal, valid and binding obligation of Guarantor, enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, conservatorship, receivership,
liquidation or other similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles.
(c)    No Conflicts. The execution, delivery and performance by Guarantor of
this Guaranty does not and will not (i) contravene its certificate or articles
of incorporation or bylaws, (ii) violate any provision of, or require any
filing, registration, consent or approval under, any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award presently in
effect having applicability to Guarantor, (iii) result in a breach of or
constitute a default or require any consent under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which Guarantor
is a party or by which it or its properties may be bound or affected or
(iv) result in, or require, the creation or imposition of any lien upon or with
respect to any of the properties now owned or hereafter acquired by Guarantor.
(d)    No Proceedings. There are no proceedings or investigations pending, or,
to the best knowledge of Guarantor, threatened against Guarantor before any
governmental authority (i) asserting the invalidity of this Guaranty,
(ii) seeking to prevent the consummation of the transactions contemplated by
this Guaranty, (iii) seeking any determination or ruling that would adversely
affect the performance by Guarantor of its obligations under this Guaranty or
(iv) seeking any determination or ruling that would adversely affect the
validity or enforceability of this Guaranty or any of the Loan Documents.
(e)    No Consents. No consent, approval, authorization or order of or
declaration, filing or registration with any governmental authority or other
Person is required in connection with the execution, delivery or performance of
this Guaranty, except such as have been duly made or obtained and are in full
force and effect.

 
 
 




--------------------------------------------------------------------------------




(f)    Benefits. Guarantor has a direct and substantial economic interest in
Borrower and expects to derive substantial benefits therefrom and from the
transaction described in the Loan Documents and any loans, credit transactions,
financial accommodations, discounts, purchases of property and other
transactions and events resulting in the creation of Guaranteed Obligations and
the other obligations guaranteed hereby, and this Guaranty shall be effective
and enforceable by Lender without regard to the receipt, nature or value of any
such benefits.
(g)    Solvency. Guarantor is solvent and will not be rendered insolvent by this
Guaranty or the transactions contemplated hereby and, after giving effect to
such transactions, Guarantor will not be left with an unreasonably small amount
of capital with which to engage in its business, nor does Guarantor intend to
incur, or believe that it has incurred, debts beyond its ability to pay as they
mature. Guarantor is not entering into the transactions contemplated by this
Guaranty with any intent to hinder, delay or defraud any of Guarantor’s
creditors.
Section 6.    Financial Reporting.    Guarantor shall deliver to Lender, (1) as
soon as practicable but in no event later than ninety (90) days after the
closing of each fiscal year of such Person, complete financial statements of
such Person, prepared in accordance with GAAP and audited by nationally
recognized independent certified public accountants along with a copy of the
Annual Covenant Compliance Certificate, (2) as soon as practicable but in no
event later than forty-five (45) days after the close of each fiscal quarter of
such Person, copies of such Person’s internally prepared quarterly financial
report prepared in accordance with GAAP and certified by Guarantor’s chief
financial officer, provided, however, that Guarantor shall be deemed to have
complied with the foregoing requirements for financial statements in clauses (1)
and (2) if such entity files Forms 10-K and 10-Q with the Securities and
Exchange Commission that are publicly available within the time frames set forth
above, and all such financial statements (or Forms 10-Q and 10-K) shall fairly
present financial condition and the results of operations of the respective
Person as of the date of and for the period covered by such statements and (3)
promptly, such additional financial and other information as Lender may from
time to time reasonably.
Section 7.     Independent Guaranteed Obligations. The obligations of Guarantor
hereunder are undertaken as primary obligor and independently of, the
obligations of Borrower or any other Person, and action or actions may be
brought or prosecuted directly against Guarantor whether or not action is
brought first or at all against Borrower or any other Person, against any
collateral security or any other circumstance whatsoever, and whether or not
Borrower or any other Person is joined in any such action or actions, or any
claims or demands are made or are not made, or any action is taken on or against
Borrower or any other Person or any collateral security or otherwise.
Section 8.     Waivers. Guarantor waives any and all defenses, claims, setoffs
and discharges of Borrower or any other Person pertaining to the Guaranteed
Obligations. Without limiting the generality of the foregoing or any other
provision hereof, to the fullest extent permitted by applicable law, Guarantor
hereby waives: (a) any defense arising by reason of any invalidity or
unenforceability of Borrower’s obligations in respect of any Loan Document, any
manner in which Lender has exercised (or not exercised) any rights and remedies
under any Loan Document, or any cessation from any cause whatsoever of the
liability of Borrower or any other Person; (b) all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor and notices of acceptance of any of the Loan Documents; (c) any release
of any of the collateral provided under any Loan Document; (d) notice of any
indulgences, extensions, consents or waivers given to Borrower or any other
Person, notice of the occurrence of any default or event of default under any
Loan Document, or other notice of any kind whatsoever; (e) any right or claim of
right to cause Lender to proceed against Borrower or any other Person in any
particular order, to proceed against or exhaust any collateral security held by
Lender at any time or to pursue any other right or remedy whatsoever at any
time; (f) any requirement of diligence or promptness on Lender’s part in (i) 
making any claim or demand on or commencing suit against Borrower or any other
Person or (ii) otherwise enforcing Lender’s rights in respect of any Loan
Document; (g) any defense of waiver, release, discharge in bankruptcy, statute
of limitations, res judicata, statute of frauds, anti-deficiency statute, fraud,
usury, illegality or unenforceability which may be available to Borrower or any
other person liable in respect of any Guaranteed Obligations, or any setoff
available against Lender or any other such person, whether or not on account of
a related transaction and (h) any duty of Lender to advise Guarantor of any
information known to Lender regarding the financial condition of Borrower or any
other circumstance, it being agreed that Guarantor assumes responsibility for
being and keeping informed of such condition or any such circumstance.

 
 
 




--------------------------------------------------------------------------------




Without limiting the generality of the foregoing, Guarantor waives all rights
and defenses arising out of an election of remedies by Lender, even though that
election of remedies, such as nonjudicial foreclosure with respect to security
for a Guaranteed Obligation, has destroyed Guarantor’s rights of subrogation and
reimbursement against the principal. Guarantor hereby agrees not to, and waives
its right to, exercise or pursue, so long as any of the Guaranteed Obligations
remain unsatisfied, any right to reimbursement, subrogation, or contribution
from Borrower in respect of payments hereunder.
Section 9.     Significance of Waivers. Guarantor represents, warrants and
agrees that each of the waivers set forth herein are made with Guarantor’s full
knowledge of its significance and consequences, with the understanding that
events giving rise to any defense waived may diminish, destroy or otherwise
adversely affect rights which Guarantor otherwise may have against Borrower or
any other Person, or against the Collateral, and that under the circumstances
the waivers are reasonable.
Section 10.     Subordination; Assignment. Guarantor agrees that any
indebtedness of Borrower now or hereafter owed to Guarantor (“Borrower Debt”) is
hereby subordinated to the Guaranteed Obligations, and Guarantor hereby assigns
such Borrower Debt to Lender as security for the obligations of Guarantor
hereunder. Guarantor will not demand, receive or accept any payment from
Borrower in respect of Borrower Debt at any time during which a Default shall
have occurred and be continuing. In the event that Guarantor shall receive any
payment on the Borrower Debt, Guarantor will hold the amount so received in
trust for Lender and will forthwith turn over such payment to Lender in the form
received (except for the endorsement of Guarantor where necessary) for
application on the then existing Guaranteed Obligations (whether due or not
due), in such manner of application as Lender may deem appropriate.
In the event of any receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization or arrangement with creditors, whether or
not pursuant to bankruptcy laws, the sale of all or substantially all of the
assets, dissolution, liquidation or any other marshaling of the assets or
liabilities of Borrower, Guarantor will file all claims, proofs of claim or
other instruments of similar character necessary to enforce the obligations of
Borrower in respect of the Borrower Debt and will hold in trust for Lender and
promptly pay over to Lender in the form received (except for the endorsement of
Lender where necessary) for application on the then existing Guaranteed
Obligations, any and all moneys, dividends or other assets received in any such
proceedings on account of the Borrower Debt, unless and until the Guaranteed
Obligations have been indefeasibly paid in full. In the event that Guarantor
shall fail to take any such action, Lender, as attorney-in-fact for Guarantor,
may take such action on behalf of Guarantor. Guarantor hereby irrevocably
appoints Lender, or any of its officers or employees on behalf of Lender, as the
attorney-in-fact for Guarantor with the right (but not the duty) to demand, sue
for, collect and receive any and all such moneys, dividends or other assets and
give acquittance therefor and to file any claim, proof of claim or other
instrument of similar character, and to take such other proceedings in Lender’s
own name or in the name of Guarantor as Lender may deem necessary or advisable
for the enforcement of the agreements contained herein; and Guarantor will
execute and deliver to Lender such other and further powers of attorney or
instruments as Lender may request in order to accomplish the foregoing.
Section 11.     Reimbursement. Guarantor shall pay or reimburse Lender for all
costs and expenses (including reasonable and documented attorneys’ fees and
legal expenses) incurred by Lender in connection with the protection, defense or
enforcement of this Guaranty in any litigation or bankruptcy or insolvency
proceedings.
Section 12.     Loan Document. Guarantor agrees to comply with all the covenants
contained in the Agreement and the other Loan Documents that are applicable to
it. This Guaranty is a Loan Document executed pursuant to the Agreement and
shall be construed, administered and applied in accordance with the terms and
provisions thereof. If Guarantor breaches or fails to perform any of its
covenants or agreements contained herein or if any representation or warranty of
Guarantor contained herein shall be incorrect when made in any material respect,
an event of default shall occur hereunder, which shall constitute an Event of
Default under the Agreement.
Section 13.    Cumulative Liability. The liability of Guarantor under this
Guaranty is in addition to and shall be cumulative with all other liabilities of
Guarantor as guarantor, surety, endorser, accommodation co-obligor or otherwise
of any Guaranteed Obligations or obligation of Borrower, without any limitation
as to amount.

 
 
 




--------------------------------------------------------------------------------




Section 14.     Amendments. This Guaranty may not be waived, modified, amended,
terminated, released or otherwise changed, except with the prior written consent
of Lender.
Section 15.     Successors and Assigns; Assignments by Lender. This Guaranty
shall be binding upon and shall inure to the benefit of Guarantor and Lender and
their respective successors and assigns; provided, however, that Guarantor may
not assign or transfer his rights or obligations hereunder without the prior
written consent of Lender. Lender may assign, in whole or in part, its rights
under this Agreement, including, without limitation, in connection with any
assignment, participation and/or securitization, but solely in connection with
the assignment of the Agreement and then only in accordance with the terms and
conditions set forth in Section 8.3 of the Agreement.
Section 16.    Entire Agreement. This Guaranty constitutes the entire agreement
between Lender and Guarantor. There are no other understandings, agreements,
representations or warranties, written or oral, between Lender and Guarantor
with respect to the subject matter of this Guaranty.
Section 17.    Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
THE CONFLICT OF LAWS PRINCIPLES THEREOF (OTHER THAN WITH RESPECT TO SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
Section 18.     Jurisdiction; Jury Trial Waiver; Agent for Service of Process.
GUARANTOR AND LENDER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY COURT IN THE
STATE OF NEW YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT AND
TO OR IN CONNECTION WITH THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREUNDER OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT; PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT LENDER’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL MAY BE FOUND. GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH SUCH LITIGATION. GUARANTOR FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS IN ANY MANNER PERMITTED BY LAW. GUARANTOR HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT
THAT GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY AND THE OTHER LOAN DOCUMENTS.
GUARANTOR AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY,
THIS GUARANTY, ANY OF THE LOAN DOCUMENTS, ANY DEALINGS BETWEEN GUARANTOR AND
LENDER RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED BY THIS
GUARANTY OR ANY LOAN DOCUMENT, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED
BETWEEN GUARANTOR AND LENDER. GUARANTOR ACKNOWLEDGES AND AGREES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THE LOAN DOCUMENTS.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS). THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING, AND

 
 
 




--------------------------------------------------------------------------------




THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS GUARANTY, ANY LOAN DOCUMENT, OR TO ANY OTHER DOCUMENT OR
AGREEMENT RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR ANY
RELATED TRANSACTION. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS
A WRITTEN CONSENT TO A TRIAL BY THE COURT.
Section 19.     Severability. Any invalidity or unenforceability of any
provision or application of this Guaranty shall not affect other lawful
provisions and application hereof, and to this end the provisions of this
Guaranty are declared to be severable.




[EXECUTION PAGE FOLLOWS]

 
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Guaranty has been duly executed by Guarantor as of the
date and year first above written.




/s/ George A. Barrios        
Guarantor: World Wrestling Entertainment, Inc.



 
 
 


